Exhibit 10.1

Execution Version

 

 

 

$300,000,000

AMERICAN MIDSTREAM PARTNERS, LP

AMERICAN MIDSTREAM FINANCE CORPORATION

8.500% Senior Notes due 2021

PURCHASE AGREEMENT

Dated: December 13, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. Representations and Warranties

     4   

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

     20   

SECTION 3. Covenants of the Issuers and the Guarantors

     21   

SECTION 4. Payment of Expenses

     25   

SECTION 5. Conditions to Initial Purchasers’ Obligations

     26   

SECTION 6. Indemnification

     28   

SECTION 7. Contribution

     30   

SECTION 8. Representations, Warranties and Agreements to Survive Delivery

     31   

SECTION 9. Termination of Agreement

     32   

SECTION 10. Default by One or More of the Initial Purchasers

     33   

SECTION 11. Notices

     33   

SECTION 12. Parties

     33   

SECTION 13. Governing Law and Time

     34   

SECTION 14. Effect of Headings

     34   

SECTION 15. Interpretation

     34   

SECTION 16. Permitted Free Writing Documents; No General Solicitation

     34   

SECTION 17. Absence of Fiduciary Relationship

     35   

SECTION 18. Waiver of Jury Trial

     35   

SECTION 19. Consent to Jurisdiction

     35   

 

i



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Initial Purchasers

Exhibit B – Guarantors

Exhibit C-1 – Delaware Corporation Subsidiary

Exhibit C-2 – Delaware LLC Subsidiaries

Exhibit C-3 – Alabama LLC Subsidiaries

Exhibit C-4 – Texas LLC Subsidiary

Exhibit C-5 – Texas LP Subsidiary

Exhibit C-6 – Delaware LP Subsidiary

Exhibit C-7 – Blackwater Subsidiaries

Exhibit C-8 – Significant Subsidiaries

Exhibit D – Form of Pricing Term Sheet

Exhibit E – Amendments; Issuer Free Writing Documents

Exhibit F – Form of Opinion of Issuers Counsel

 

ii



--------------------------------------------------------------------------------

$300,000,000

AMERICAN MIDSTREAM PARTNERS, LP

AMERICAN MIDSTREAM FINANCE CORPORATION

8.500% Senior Notes due 2021

PURCHASE AGREEMENT

December 13, 2016

Wells Fargo Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

As Representatives of the several Initial Purchasers

c/o Wells Fargo Securities, LLC

301 S. College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

American Midstream Partners, LP, a Delaware limited partnership (the
“Partnership”), and American Midstream Finance Corporation, a Delaware
corporation (together with the Partnership, the “Issuers”), confirm their
agreement with Wells Fargo Securities, LLC (“Wells Fargo”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and each of the other
Initial Purchasers named on Exhibit A hereto (collectively, the “Initial
Purchasers,” which term shall also include any person substituted for an Initial
Purchaser pursuant to Section 10 hereof), for whom Wells Fargo and Merrill Lynch
are acting as representatives (in such capacity, the “Representatives”), with
respect to the issue and sale by the Issuers and the purchase by the Initial
Purchasers, acting severally and not jointly, of $300,000,000 in aggregate
principal amount of the Issuers’ 8.500% Senior Notes due 2021 (the “Notes”)
under the terms and conditions of this Purchase Agreement (this “Agreement”).
The Notes will be issued pursuant to an Indenture to be dated as of December 28,
2016 (the “Indenture”), among the Issuers, the Guarantors referred to below, and
Wells Fargo Bank National Association, as trustee (the “Trustee”). The Issuers’
obligations under the Notes, including the due and punctual payment of interest
on the Notes, will be irrevocably and unconditionally guaranteed on a senior
unsecured basis (the “Guarantees”) by the guarantors named on Exhibit B hereto
(together, the “Guarantors”). As used herein, the term “Securities” shall
include the Notes and the Guarantees, unless the context otherwise requires.

The Partnership has entered into an Agreement and Plan of Merger dated as of
October 23, 2016, as amended and supplemented, if applicable (the “JPE Merger
Agreement,” which term, as used herein, includes all exhibits, schedules and
attachments thereto, in each case as amended or supplemented if applicable),
pursuant to which JP Energy Partners LP, a Delaware limited partnership (the
“Acquired Company”), will be merged with and into a wholly owned subsidiary of
the Partnership, with the Acquired Company as the surviving entity of such
merger (the “JPE Merger”). Immediately prior to and as a condition to the JPE
Merger, a wholly owned

 

1



--------------------------------------------------------------------------------

subsidiary of American Midstream GP, LLC, a Delaware limited liability company
and the sole general partner of the Partnership (the “General Partner”), will
merge with and into JP Energy GP II LLC, a Delaware limited liability company
and the general partner of JPE (“JPE GP”), with JPE GP surviving as a wholly
owned subsidiary of the General Partner (the “GP Merger” and, together with the
JPE Merger, the “Mergers”). The terms of the GP Merger are set forth in the
certain Agreement and Plan of Merger (the “GP Merger Agreement” and, together
with the JPE Merger Agreement, the “Merger Agreements”) dated as of October 23,
2016, among the General Partner, JPE GP and Argo Merger Sub, LLC, a Delaware
limited liability company and wholly owned subsidiary of the Partnership (“GP
Sub”). In connection with the GP Merger, GP Sub will be admitted as the sole
general partner of the Acquired Company and JPE GP will simultaneously cease to
be the general partner of the Acquired Company. At the effective time of the GP
Merger, the membership interests in JPE GP issued and outstanding immediately
prior to the effective time of the GP Merger will be converted into a right to
receive Class A Membership Interests (as defined in the Third Amended and
Restated Limited Liability Company Agreement of the General Partner, dated
May 2, 2016 (as the same may be amended and restated) (the “General Partner
Agreement”)), representing a Sharing Percentage (as defined in the General
Partner Agreement) of 18.786%.

On or prior to the Closing Date (as defined below), the Initial Purchasers will
execute an escrow agreement (the “Escrow Agreement”), in form and substance to
be agreed upon among Wells Fargo Bank, National Association, as escrow agent
(the “Escrow Agent”), the Issuers, the Trustee and the Initial Purchasers, which
shall conform in all material respects with the description thereof included in
the Offering Memorandum (as defined below). The Initial Purchasers will deposit
(or cause to be deposited) in the escrow account established with the Escrow
Agent pursuant to the Escrow Agreement (the “Escrow Account”), all of the
purchase price paid by the Initial Purchasers for the Securities pursuant to
Section 2(b) hereof.

The Securities will be offered and sold to the Initial Purchasers without
registration under the Securities Act of 1933, as amended (the “1933 Act”), in
reliance on the exemption provided by Section 4(a)(2) of the 1933 Act. The
Issuers and the Guarantors have prepared a preliminary offering memorandum,
dated December 7, 2016 (the “Preliminary Offering Memorandum”), a pricing term
sheet substantially in the form attached hereto as Exhibit D (the “Pricing Term
Sheet”) setting forth the terms of the Securities omitted from the Preliminary
Offering Memorandum and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”), setting forth information regarding the
Issuers and the Securities. The Preliminary Offering Memorandum, as supplemented
by the written communications listed on Exhibit E(1) hereto, together with the
Pricing Term Sheet are collectively referred to as the “General Disclosure
Package.” The “Applicable Time” means 1:40 p.m., New York time, on December 13,
2016. The Issuers and the Guarantors hereby confirm that they have authorized
the use of the General Disclosure Package and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers.

Any reference to the Preliminary Offering Memorandum, the General Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Partnership’s most recent Annual Report on Form 10-K and all subsequent
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the 1934 Act, on or prior to the date of the Preliminary Offering Memorandum,
the General Disclosure Package or the Offering

 

2



--------------------------------------------------------------------------------

Memorandum, as the case may be, which are incorporated by reference therein. Any
reference to the Preliminary Offering Memorandum, General Disclosure Package or
the Offering Memorandum, as the case may be, as amended or supplemented, as of
any specified date, shall be deemed to include any documents filed with the
Commission pursuant to Section 13(a), 13(c) or 15(d) of the 1934 Act after the
date of the Preliminary Offering Memorandum, General Disclosure Package or the
Offering Memorandum, as the case may be, and prior to such specified date and
are incorporated by reference therein.

You have advised the Issuers that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the General Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely to (i) persons whom you reasonably believe to be
“qualified institutional buyers” as defined in Rule 144A under the 1933 Act
(“QIBs”), and (ii) in compliance with Regulation S under the 1933 Act
(“Regulation S”). Those persons specified in clauses (i) and (ii) of this
paragraph are referred to herein as “Eligible Purchasers.”

Holders (as defined herein and including subsequent transferees) of the
Securities will have the benefit of the registration rights set forth in the
registration rights agreement (the “Registration Rights Agreement”) among the
Issuers, the Guarantors and the Initial Purchasers to be dated the Closing Date
(as defined herein). Pursuant to the Registration Rights Agreement, the Issuers
and the Guarantors will agree to file with the Securities and Exchange
Commission (the “Commission”) under the circumstances set forth therein, a
registration statement under the 1933 Act relating to the Issuers’ 8.500% Senior
Notes due 2021 (the “Exchange Notes”) and the Guarantors’ Exchange Guarantees
(the “Exchange Guarantees”) to be offered in exchange for the Notes and the
Guarantees (the “Exchange Offer”).

It is understood and agreed to by all parties hereto that as of the date hereof:

1.    High Point Infrastructure Partners, LLC, a Delaware limited liability
company (“HPIP”), and Magnolia Infrastructure Holdings, LLC, a Delaware limited
liability company (“Magnolia”), are the only members of the General Partner;

2.    The Partnership is the sole member of American Midstream, LLC, a Delaware
limited liability company (the “Operating Company”);

3.    The Partnership is the sole shareholder of the entities listed on Exhibit
C-1 (the “Delaware Corporate Subsidiaries”);

4.    The Operating Company owns, directly or indirectly, each of the entities
listed on Exhibit C-2 (collectively, the “Delaware LLC Subsidiaries”), each of
the entities listed on Exhibit C-3 (collectively, the “Alabama LLC
Subsidiaries”), the entity listed on Exhibit C-4 (the “Texas LLC Subsidiary”
and, together with the Delaware LLC Subsidiaries and the Alabama LLC
Subsidiaries, the “LLC Subsidiaries”), the entity listed on Exhibit C-5 (the
“Texas LP Subsidiary”) and the entity listed on Exhibit C-6 (the “Delaware LP
Subsidiary” and, together with the LLC Subsidiaries and the Texas LP Subsidiary,
the “Subsidiaries”); and

 

3



--------------------------------------------------------------------------------

5.    American Midstream Blackwater, LLC, a Delaware limited liability company
(“American Midstream Blackwater”), owns, directly or indirectly, each of the
entities listed on Exhibit C-7 hereto (collectively, the “Blackwater
Subsidiaries”).

The Partnership, the General Partner, the Delaware Corporate Subsidiaries, the
Operating Company, the Subsidiaries and the Blackwater Subsidiaries are
sometimes referred to herein individually as a “Partnership Entity” and
collectively as the “Partnership Entities.” The Partnership, the General Partner
and the Operating Company are sometimes referred to herein collectively as the
“Partnership Parties.”

The “Organizational Documents” shall mean (i) the certificates of formation of
each of the Partnership Entities other than the Partnership, American Midstream
Offshore (Seacrest), LP, a Texas limited partnership and wholly owned subsidiary
of the Operating Company (“Seacrest”), and American Midstream Gas Solutions, LP,
a Delaware limited partnership and wholly owned subsidiary of the Operating
Company (“Gas Solutions”) (ii) the certificate of limited partnership of the
Partnership, Seacrest and Gas Solutions, (iii) the General Partner Agreement,
(iv) the Fifth Amended and Restated Agreement of Limited Partnership of the
Partnership, dated April 25, 2016 (as the same may be amended and restated) (the
“Partnership Agreement”), (v) the Second Amended and Restated Limited Liability
Company Agreement of the Operating Company, dated September 19, 2011 (as the
same may be amended and restated) (the “Operating Company Operating Agreement”),
and (vi) the limited liability company and limited partnership agreements, as
the case may be, of the Subsidiaries and the Blackwater Subsidiaries.

SECTION 1. Representations and Warranties.

(a)    Representations and Warranties by the Issuers and the Guarantors. Each of
the Issuers and the Guarantors, jointly and severally, represents and warrants
to each Initial Purchaser as of the date hereof, as of the Applicable Time, and
as of the Closing Date referred to in Section 2(b) hereof, as follows:

(1)    Rule 144A Information. The Preliminary Offering Memorandum and the
Offering Memorandum, each as of its respective date, and the General Disclosure
Package, as of the Applicable Time, contains all the information required by
Rule 144A(d)(4) under the 1933 Act.

(2)    No Material Misstatement or Omission. (i) The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the General Disclosure Package, as of the Applicable Time, did
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) the Offering
Memorandum, as of its date or as of the Closing Date, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (iv) each Issuer Free Writing Document
(as defined below),

 

4



--------------------------------------------------------------------------------

when taken together with the General Disclosure Package, did not, as of the
Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

The representations and warranties in the preceding paragraph do not apply to
statements contained in or omitted from the Preliminary Offering Memorandum, the
Offering Memorandum, the General Disclosure Package, any Issuer Free Writing
Document or any amendment or supplement to any of the foregoing made in reliance
upon and in conformity with written information furnished to the Partnership by
or on behalf of any Initial Purchaser through the Representatives specifically
for use or inclusion therein, it being understood and agreed that the only such
information furnished by or on behalf of the Initial Purchasers consists of the
information described as such in Section 6(b) hereof.

(3)    Issuer Free Writing Document. The Issuers have not made any offer to sell
or solicitation of an offer to buy the Securities that would constitute a “free
writing prospectus” (if the offering of the Securities was made pursuant to a
registered offering under the 1933 Act), as defined in Rule 405 under the 1933
Act (an “Issuer Free Writing Document”) without the prior consent of the
Representatives; any such Issuer Free Writing Document, the use of which has
been previously consented to by the Initial Purchasers, is listed on Exhibit
E(2). Each Issuer Free Writing Document does not include any information that
conflicts with the information contained in the Preliminary Offering Memorandum,
the General Disclosure Package or the Offering Memorandum, including any
document incorporated by reference therein that has not been superseded or
modified. The foregoing sentence does not apply to statements contained in or
omitted from any Issuer Free Writing Document in reliance upon and in conformity
with written information furnished to the Partnership by or on behalf of any
Initial Purchaser through the Representatives specifically for use or inclusion
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Section 6(b) hereof.

(4)    Incorporated Documents. The documents filed under the 1934 Act by the
Issuers and, to the knowledge of the Partnership, by the Acquired Company, and
incorporated by reference in the General Disclosure Package and the Offering
Memorandum at the time they were or hereafter are filed with the Commission
(collectively, the “Incorporated Documents”) conformed or will conform in all
material respects with the requirements of the 1934 Act. Each such Incorporated
Document did not and will not, when filed with the Commission, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

(5)    No Material Adverse Effect. Except as otherwise stated therein, since the
respective dates as of which information is given in the Preliminary Offering
Memorandum or the General Disclosure Package or will be given in the Offering
Memorandum, (A) there has been no (i) material adverse change in the condition,
financial or otherwise, prospects, earnings, business or properties of the
Partnership

 

5



--------------------------------------------------------------------------------

Entities, taken as a whole, whether or not arising from transactions in the
ordinary course of business or (ii) change that could reasonably be expected to
have a material adverse effect on the Issuer’s ability to perform its
obligations under this Agreement or the consummation of any of the transactions
contemplated hereby (together with (i) above, a “Material Adverse Effect”),
(B) there have been no transactions entered into by any of the Partnership
Entities, other than those in the ordinary course of business, which are
material with respect to the Partnership Entities, taken as a whole, and (C) to
the knowledge of the Partnership, there has been no change that could reasonably
be expected to have a material adverse effect on the Partnership’s or the
Acquired Company’s ability to perform its obligations under the Merger Agreement
or the consummation of the JPE Merger.

(6)    No Registration. No registration of the Notes or the Guarantees under the
1933 Act, and no qualification of the Indenture under the Trust Indenture Act of
1939, as amended, with respect thereto, is required for the sale of the Notes
and the Guarantees to the Initial Purchasers as contemplated hereby or for the
initial resale of Securities by the Initial Purchasers to the Eligible
Purchasers, assuming the accuracy of the Initial Purchasers’ representations in
this Agreement.

(7)    No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D under the 1933 Act (including,
but not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) (each, a “General
Solicitation”) was used by the Partnership or any of its affiliates or any of
its representatives (other than the Initial Purchasers, as to whom the Issuers
and the Guarantors make no representation) in connection with the offer and sale
of the Securities.

(8)    Regulation S Compliance. No directed selling efforts within the meaning
of Rule 902 under the 1933 Act were used by the Partnership Entities or any of
their representatives (other than the Initial Purchasers, as to whom the Issuers
and the Guarantors make no representation) with respect to Securities sold in
reliance on Regulation S, and the Issuers and any affiliate of the Issuers and
any person acting on their behalf (other than the Initial Purchasers, as to whom
the Issuers and the Guarantors make no representation) have complied with and
will implement the “offering restrictions” required by Rule 902 under the 1933
Act.

(9)    No Integration. None of the Issuers or Guarantors nor any other person
acting on behalf of any Issuer or Guarantor has sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the 1933 Act Regulations or the
interpretations thereof by the Commission.

(10)    Full Power. Each of the Issuers and Guarantors has all requisite
corporate, limited liability company or limited partnership, as applicable,
power and authority to execute this Agreement, the Indenture, the Registration
Rights Agreement, the Escrow Agreement, the Notes, the Guarantees, the Exchange
Notes and the Exchange Guarantees (collectively, the “Transaction Documents”)
and to perform its obligations hereunder and thereunder.

 

6



--------------------------------------------------------------------------------

(11)    Authorization, Execution and Delivery of this Agreement. This Agreement
has been duly authorized, executed and delivered by each of the Issuers and
Guarantors.

(12)    The Indenture. The Indenture has been duly authorized by each of the
Issuers and Guarantors and, on the Closing Date, will have been duly executed
and delivered by each of the Issuers and Guarantors and, assuming the due
authorization, execution and delivery thereof by the Trustee, will constitute a
valid and binding agreement of each of the Issuers and Guarantors, enforceable
against each of the Issuers and Guarantors in accordance with its terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity (the “Enforceability Exceptions”).

(13)    The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized by each of the Issuers and Guarantors. When the
Registration Rights Agreement has been executed and delivered in accordance with
the terms hereof and thereof (assuming the due authorization, execution and
delivery thereof by the Initial Purchasers), it will constitute a valid and
binding agreement of each of the Issuers and Guarantors, enforceable against
each of the Issuers and Guarantors in accordance with its terms, except as
enforcement thereof may be limited by the Enforceability Exceptions.

(14)    The Escrow Agreement. The Escrow Agreement has been duly authorized by
each of the Issuers and Guarantors. When the Escrow Agreement has been executed
and delivered in accordance with the terms hereof and thereof (assuming the due
authorization, execution and delivery by the Initial Purchasers, the Trustee and
the Escrow Agent), it will constitute a valid and binding agreement of each of
the Issuers and Guarantors, enforceable against each of the Issuers and
Guarantors in accordance with its terms, except as enforcement thereof may be
limited by the Enforceability Exceptions.

(15)    The Notes. The Notes have been duly authorized and, assuming the due
authentication of the Notes by the Trustee at the Closing Date, will have been
duly executed by each of the Issuers and, when delivered against payment of the
purchase price therefor as provided in this Agreement, will constitute valid and
binding obligations of each of the Issuers, enforceable against each of the
Issuers in accordance with their terms, except as enforcement thereof may be
limited by the Enforceability Exceptions, and will be in the form contemplated
by, and entitled to the benefits of, the Indenture.

(16)    The Exchange Notes. The Exchange Notes have been duly authorized. If and
when issued and authenticated in accordance with the terms of the Indenture and
delivered in accordance with the Exchange Offer provided in the Registration
Rights Agreement, will be validly issued and will constitute valid and binding
obligations of each of the Issuers, enforceable against each of the Issuers in
accordance with their terms, except as enforcement thereof may be limited by the
Enforceability Exceptions, and will be in the form contemplated by, and entitled
to the benefits of, the Indenture.

 

7



--------------------------------------------------------------------------------

(17)    The Guarantees. The Guarantees have been duly authorized by the
Guarantors and when the Indenture is duly executed and delivered by the
Guarantors in accordance with its terms and upon the due execution,
authentication and delivery of the Securities in accordance with the Indenture
and the issuance of the Securities in the sale to the Initial Purchasers
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against each of the Guarantors in accordance with
their terms, except as enforcement thereof may be limited by the Enforceability
Exceptions, and will be in the form contemplated by, and entitled to the
benefits of, the Indenture.

(18)    The Exchange Guarantees. The Exchange Guarantees have been duly
authorized by the Guarantors and if and when executed and delivered by the
Guarantors in accordance with the terms of the Indenture and upon the due
execution and authentication of the Exchange Notes in accordance with the
Indenture and the issuance and delivery of the Exchange Notes in the Exchange
Offer contemplated by the Registration Rights Agreement, will be validly issued
will constitute valid and binding obligations of the Guarantors, enforceable
against each of the Issuers in accordance with their terms, except as
enforcement thereof may be limited by the Enforceability Exceptions, and will be
in the form contemplated by, and entitled to the benefits of, the Indenture.

(19)    Authorization of Merger Agreements. The Merger Agreements have been duly
authorized, executed and delivered by, and, assuming the due authorization,
execution and delivery thereof by the other parties thereto, are valid and
binding agreements of, the Partnership and the General Partner, enforceable in
accordance with their terms, and, to the knowledge of the Partnership, the
Merger Agreements have been duly authorized, executed and delivered by, and are
valid and binding agreements of the Acquired Company and JPE GP, enforceable in
accordance with their terms, except as enforcement thereof may be limited by the
Enforceability Exceptions; and, to the knowledge of the Partnership after due
inquiry, as of the date hereof, all representations and warranties set forth in
the Merger Agreement are true and correct in all material respects, provided
that the representations and warranties modified by “Material Adverse Effect”
are so modified for this purpose.

(20)    Formation and Good Standing of the Partnership Entities. Each of the
Partnership Entities has been duly formed and is validly existing as a limited
partnership, corporation or limited liability company, as applicable, in good
standing under the laws of the jurisdiction in which it is organized with full
limited partnership, corporate or limited liability company, as applicable,
power and authority to own or lease, as the case may be, and to operate its
properties and conduct its business, and in the case of the General Partner, act
as the General Partner of the Partnership, in each case in all material respects
as described in the General Disclosure Package and the Offering Memorandum, and
is duly qualified to do business as a foreign limited partnership, corporation
or limited liability company, as applicable, and is in good standing under the
laws of each

 

8



--------------------------------------------------------------------------------

jurisdiction that requires such qualification, except where the failure to so
qualify would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(21)    Ownership of the General Partner. HPIP and Magnolia are the only members
of the General Partner. HPIP owns 95% of the membership interests in the General
Partner and Magnolia owns 5% of the membership interests in the General Partner;
such membership interests have been duly authorized and validly issued in
accordance with the General Partner Agreement and are fully paid (to the extent
required under the General Partner Agreement) and non-assessable (except as such
non-assessability may be affected by Sections 18-303, 18-607 and 18-804 of the
Delaware Limited Liability Company Act (the “Delaware LLC Act”)); and HPIP owns
such membership interests free and clear of any security interest, mortgage,
pledge, lien, encumbrance, claim or equity (“Liens”).

(22)    Ownership of the General Partner Interest in the Partnership. The
General Partner is the sole general partner of the Partnership and owns a
1.2550% general partner interest in the Partnership, on an as converted basis
(the “GP Interest”), and 100% of the incentive distribution rights, as such term
is defined in the Partnership Agreement (the “Incentive Distribution Rights”);
the GP Interest has been duly authorized and validly issued in accordance with
the Partnership Agreement; the Incentive Distribution Rights have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”)); and the General Partner owns
such GP Interest and Incentive Distribution Rights free and clear of all Liens,
except for restrictions on transferability as described in the General
Disclosure Package and the Offering Memorandum.

(23)    Capitalization. As of the date hereof, the issued and outstanding
partnership interests of the Partnership consist of 31,237,021 Common Units,
10,107,464 Series A convertible preferred units representing limited partner
interests in the Partnership, 8,792,205 Series C convertible preferred units
representing limited partner interests in the Partnership, 2,333,333 Series D
convertible preferred units representing limited partner interests in the
Partnership, the GP Interest, the Incentive Distribution Rights and any Common
Units, phantom units or other interests issued pursuant to the Partnership’s
Long-Term Incentive Plan (“LTIP”).

(24)    Ownership of the Operating Company. The Partnership is the sole member
of the Operating Company and owns 100% of the membership interests in the
Operating Company; such membership interests have been duly authorized and
validly issued in accordance with the Operating Company Operating Agreement and
are fully paid (to the extent required under the Operating Company Operating
Agreement) and non-assessable (except as such non-assessability may be affected
by Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act); and the
Partnership owns such membership interests free and clear of all Liens, except
for (i) restrictions on transferability contained

 

9



--------------------------------------------------------------------------------

in the Operating Company Operating Agreement and (ii) those Liens securing
obligations under the Partnership’s Amended and Restated Credit Agreement, dated
as of September 5, 2014, by and among the Partnership, the Operating Company,
Blackwater Investments, Inc., Bank of America, N.A., Wells Fargo Bank, National
Association, BBVA Compass, Capital One National Association, Citicorp North
America, Inc., Comerica Bank, SunTrust Bank, Merrill, Lynch, Pierce, Fenner &
Smith Incorporated, Wells Fargo Securities, LLC and the lenders party thereto
(as amended, the “Credit Agreement”).

(25)    Ownership of the Delaware Corporate Subsidiaries. The Partnership owns
100% of the issued and outstanding shares of capital stock of the Delaware
Corporate Subsidiaries; such issued and outstanding capital stock has been duly
authorized and validly issued in accordance with the Organizational Documents of
each Delaware Corporate Subsidiary and is fully paid and non-assessable and none
of the outstanding shares of capital stock of any of the Delaware Corporate
Subsidiaries were issued in violation of any preemptive rights or similar
rights; and the Partnership owns such capital stock interest free and clear of
all Liens, except for Liens arising under or in connection with the Credit
Agreement.

(26)    Ownership of the Subsidiaries. The Operating Company owns, directly or
indirectly, 100% of the membership interests, general partner interests or
limited partner interests, as applicable, in each of the Subsidiaries (other
than (i) American Midstream EnerTrade, LLC, in which the Operating Company is
the record holder of, directly or indirectly, 92% of the membership interests
and (ii) American Panther, LLC, in which the Operating Company is the record
holder of, directly or indirectly, 60% of the membership interests); such equity
interests have been duly authorized and validly issued in accordance with the
Organizational Documents of each Subsidiary and are fully paid (to the extent
required under such Organizational Documents) and non-assessable (except as to
any such general partner interests and except as such non-assessability may be
affected by Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act,
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act, or any corollary
provision of any other applicable state of organization’s statutes); and the
Operating Company owns, directly or indirectly, such equity interests free and
clear of all Liens, except for (i) restrictions on transferability as set forth
in any of the Subsidiaries’ Organizational Documents and (ii) those Liens
securing obligations under the Credit Agreement.

(27)    Ownership of the Blackwater Subsidiaries. American Midstream Blackwater
owns, directly or indirectly, 100% of the capital stock or membership interests,
as applicable, in each of the Blackwater Subsidiaries; such equity interests
have been duly authorized and validly issued in accordance with the
Organizational Documents of each Blackwater Subsidiary and are fully paid (to
the extent required under such Organizational Documents) and non-assessable
(except as such non-assessability may be affected by Sections 18-303, 18-607 and
18-804 of the Delaware LLC Act, or any corollary provision of any other
applicable state of organization’s statutes); and American Midstream Blackwater
owns, directly or indirectly, such equity interests free and clear of all Liens,
except for (i) restrictions on transferability as set forth in any of the
Blackwater Subsidiaries’ Organizational Documents and (ii) those Liens securing
obligations under the Credit Agreement.

 

10



--------------------------------------------------------------------------------

(28)    Interests in Other Entities. Other than the GP Interest, the Incentive
Distribution Rights and 1,349,609 Common Units, the General Partner does not
own, and at the Closing Date will not own, directly or indirectly, any equity or
long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity. Other than (i) the
Partnership’s ownership of its 100% membership interest in the Operating
Company, (ii) the Partnership’s ownership of 100% of the capital stock of the
Delaware Corporate Subsidiaries, (iii) the Operating Company’s ownership of its
100% membership interest in each of the LLC Subsidiaries and its 26.33% interest
in Pinto Offshore Holdings, LLC, (iv) the Operating Company’s 0.001% general
partner interest in the Texas LP Subsidiary, (v) Mid Louisiana Gas Transmission,
LLC’s, a Delaware limited liability company and wholly owned subsidiary of the
Operating Company (“MLGT”), ownership of 100% of the limited partner interest in
the Texas LP Subsidiary, (vi) the Operating Company’s 100% indirect ownership in
the Delaware LP Subsidiary, and (vii) American Midstream Blackwater’s ownership
of 100% of the capital stock or membership interests, as applicable, in each of
the Blackwater Subsidiaries, none of the Partnership, the Operating Company,
MLGT or American Midstream Blackwater owns, and at the Closing Date none will
own, directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.

(29)    Authorization of Organizational Documents. (i) The Partnership Agreement
has been duly authorized, executed and delivered by the General Partner and is a
valid and legally binding agreement of the General Partner, enforceable against
the General Partner in accordance with its terms; (ii) the General Partner
Agreement has been duly authorized, executed and delivered by each party
thereto, and is a valid and legally binding agreement of each party thereto,
enforceable against each party thereto in accordance with its terms; (iii) the
Operating Company Operating Agreement has been duly authorized, executed and
delivered by the Partnership and is a valid and legally binding agreement of the
Partnership, enforceable against the Partnership in accordance with its terms;
and (iv) each Organizational Document of each Subsidiary has been duly
authorized, executed and delivered by each of the parties thereto, and is a
valid and legally binding agreement of each of the parties thereto, enforceable
against each of the parties thereto in accordance with its terms, provided, that
with respect to each such agreement described in this Section 1(a)(29), the
enforceability thereof may be limited by (i) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) public policy, any applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

(30)    Contract Descriptions. There is no contract or other document of a
character required to be described in a registration statement filed under the
1933 Act or filed as exhibits to a registration statement of the Partnership
pursuant to Item 601 of Regulation S-K, which is not described in the
Preliminary Offering Memorandum, the

 

11



--------------------------------------------------------------------------------

General Disclosure Package or the Offering Memorandum or filed as required (and
the Preliminary Offering Memorandum contains in all material respects the same
description of the foregoing matters contained in the Offering Memorandum).

(31)    Forward-Looking and Supporting Information. Each of the forward-looking
statements (within the meaning of Section 27A of the 1933 Act and Section 21E of
the Exchange Act) made by the Partnership included in or incorporated by
reference in the General Disclosure Package and the Offering Memorandum was made
or will be made with a reasonable basis and in good faith.

(32)    Investment Company Act. None of the Issuers or Guarantors is and, after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the General Disclosure Package and the
Offering Memorandum under the caption “Use of Proceeds,” will be, required to
register as an “investment company” as defined in the Investment Company Act of
1940, as amended.

(33)    Absence of Further Requirements. Except as required in connection with
the Mergers, (A) No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency, domestic or foreign, (B) no authorization, approval, vote
or consent of any holder of capital stock or other securities of any of the
Issuers or Guarantors or creditor of any of the Partnership Entities, (C) no
authorization, approval, waiver or consent under any Organizational Document,
and (D) no authorization, approval, vote or consent of any other person or
entity, is necessary or required for the execution, delivery or performance by
the Issuers or the Guarantors of their obligations under the Transaction
Documents, for the offering, issuance, sale or delivery of the Notes or the
Guarantees hereunder, or for the consummation of any of the other transactions
contemplated by this Agreement, in each case on the terms contemplated by the
General Disclosure Package and the Offering Memorandum, except that no
representation is made as to such as may be required under state or foreign
securities laws.

(34)    No Breach or Violation. Neither the issuance and sale of the Securities
nor the consummation of any other of the transactions herein contemplated nor
the fulfillment of the terms hereof will conflict with, result in a breach or
violation of, or imposition of any lien, charge or encumbrance upon any property
or assets of any of the Partnership Entities pursuant to, (i) the Organizational
Documents, (ii) the Transaction Documents, (iii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which any of
the Partnership Entities is a party or bound or to which its or their property
is subject, or (iv) any statute, law, rule, regulation, judgment, order or
decree applicable to any of the Partnership Entities of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over any of the Partnership Entities or any of their
properties in a proceeding to which any of them or their property is a party,
except for Liens securing obligations under the Credit Agreement and except, in
the case of clauses (iii) or (iv), where such breach or violation would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(35)    Financial Statements; Non-GAAP Financial Measures. The historical
consolidated financial statements, notes and schedules of the Partnership and
its consolidated subsidiaries included or incorporated by reference in the
General Disclosure Package and the Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the Partnership and its subsidiaries as of the dates and for the periods
indicated, comply in all material respects as to form with the applicable
accounting requirements of the 1933 Act and have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The other
financial information of the Partnership and its consolidated subsidiaries,
including non-GAAP financial measures, if any, contained or incorporated by
reference in the General Disclosure Package and the Offering Memorandum has been
derived from the accounting records of the Partnership, its consolidated
subsidiaries and its unconsolidated affiliates, which include Destin Pipeline
Company, L.L.C., Tri-States NGL Pipeline, L.L.C., Delta House FPS LLC, Delta
House Oil and Gas Lateral LLC, Wilprise Pipeline Company, L.L.C., Okeanos Gas
Gathering Company, LLC, Main Pass Oil Gathering Company, LLC and American
Midstream Mesquite, LLC (representing an equity interest of 47.3% in the
Mesquite system) (collectively, the “Unconsolidated Affiliates”), and fairly
presents the information purported to be shown thereby. Nothing has come to the
attention of any of the Partnership Entities that has caused them to believe
that the statistical and market-related data included in the General Disclosure
Package and the Offering Memorandum is not based on or derived from sources that
are reliable and accurate in all material respects.

(36)    Pro Forma Financial Statements. The pro forma financial statements
included or incorporated by reference in the General Disclosure Package and the
Offering Memorandum include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma adjustments reflect the proper
application of those adjustments to the historical financial statement amounts
in the pro forma financial statements included or incorporated by reference in
the General Disclosure Package and the Offering Memorandum. The pro forma
financial statements included or incorporated by reference in the General
Disclosure Package and the Offering Memorandum comply as to form in all material
respects with the applicable requirements of Article 11 of Regulation S-X under
the 1933 Act.

(37)    Business Reporting Language. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the General
Disclosure Package and the Offering Memorandum fairly presents the information
called for in all material respects and have been prepared in accordance with
the Commission’s rules and guidelines applicable thereto.

(38)    No Actions or Proceedings. No action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
any of the Partnership Entities or its or their property is pending or, to the
knowledge of the Partnership, threatened that would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, except
as set forth in or contemplated in the General Disclosure Package and the
Offering Memorandum.

 

13



--------------------------------------------------------------------------------

(39)    Absence of Violations, Defaults and Conflicts. None of the Partnership
Entities is in violation or default of (i) any provision of its Organizational
Documents, (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject, or (iii) any statute, law, rule, regulation, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over any of the Partnership
Entities or any of such Partnership Entities’ properties, as applicable, except
in the cases of clauses (ii) and (iii) where (i) such violation or default would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect and (ii) as set forth in or contemplated in the General
Disclosure Package.

(40)    Independent Registered Public Accounting Firm. Each of
(i) PricewaterhouseCoopers LLP, who has certified certain financial statements
of the Partnership and its consolidated subsidiaries (the “Partnership Financial
Statements”), (ii) BDO USA, LLP, who has certified certain financial statements
of Pinto Offshore Holdings, LLC (“Pinto”), Delta House FPS LLC (“FPS”) and Delta
House Oil and Gas Lateral LLC (“Lateral”), (iii) Ernst & Young LLP, who has
certified certain financial statements of Destin Pipeline Company, L.L.C.
(“Destin”), Okeanos Gas Gathering Company, LLC (“Okeanos”) and Tri-States NGL
Pipeline, L.L.C. (“Tri-States”) and (iv) Deloitte & Touche LLP, who has
certified certain financial statements of Wilprise Pipeline Company, L.L.C.
(“Wilprise”), all of which financial statements are included in the General
Disclosure Package and each of whom has delivered its reports with respect to
the audited financial statements and schedules included in the General
Disclosure Package and the Offering Memorandum, is an independent auditor with
respect to the Partnership, Pinto, FPS, Lateral, Destin, Okeanos, Tri-States and
Wilprise, as the case may be, within the meaning of the 1933 Act and the
applicable published rules and regulations thereunder.

(41)    Tax Returns. The Partnership Entities have filed all tax returns that
are required to be filed through the date of this Agreement or have requested
extensions thereof except (i) in any case in which the failure so to file would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) as set forth in or contemplated in the General
Disclosure Package and the Offering Memorandum, and has paid all taxes required
to be paid by it and any other assessment, fine or penalty levied against it, to
the extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
as would not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect, except as set forth in or contemplated in the
General Disclosure Package and the Offering Memorandum.

(42)    Labor Disputes. No labor dispute with the employees of any of the
Partnership Entities exists or, to the knowledge of the General Partner or the
Partnership, is threatened or imminent, and the General Partner and the
Partnership are not aware of

 

14



--------------------------------------------------------------------------------

any existing or imminent labor disturbance by the employees of any of the
Partnership Entities’ principal suppliers, contractors or customers, that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, except as set forth in or contemplated in the General
Disclosure Package and the Offering Memorandum.

(43)    Insurance. Except as disclosed in the General Disclosure Package, the
Partnership Entities carry or are entitled to the benefits of, insurance
relating to the business of the Partnership Entities, with reputable insurers,
in such amounts and covering such risks as is commercially reasonable, and all
such insurance is in full force and effect; the Partnership Entities are in
compliance with the terms of such policies and instruments in all material
respects; and there are no claims by any of the Partnership Entities under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause; none of the Partnership
Entities has been refused any insurance coverage sought or applied for. The
Partnership Parties have received no notice from such insurers that the
Partnership Entities will not be able to (i) renew their existing insurance
coverage relating to the business of the Partnership Entities as and when such
policies expire or (ii) obtain comparable coverage relating to the business of
the Partnership Entities as may be necessary or appropriate to conduct such
business as now conducted and at a cost that would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(44)    Dividends. No subsidiary of the Partnership is currently prohibited,
directly or indirectly, from paying any dividends to the Partnership, from
making any other distribution on such subsidiary’s equity interests, from
repaying to the Partnership any loans or advances to such subsidiary from the
Partnership or from transferring any of such subsidiary’s property or assets to
the Partnership or any other subsidiary of the Partnership, except as described
in or contemplated by the General Disclosure Package and the Offering
Memorandum.

(45)    Licenses and Permits. The Partnership Entities possess all licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct their respective businesses, except to the
extent that failure to possess any of the foregoing, would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, and none of the Partnership Entities has received any notice of
proceedings relating to the revocation or modification of any such license,
certificate, authorization or permit, which, individually or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would reasonably
be expected to result in a Material Adverse Effect, except as set forth in or
contemplated in the General Disclosure Package and the Offering Memorandum.

(46)    Accounting Controls. The Partnership Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with

 

15



--------------------------------------------------------------------------------

management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the General Disclosure Package and the Offering
Memorandum, the Partnership Entities’ internal controls over financial reporting
are effective and the Partnership Entities are not aware of any material
weakness in their internal controls over financial reporting.

(47)    Disclosure Controls and Procedures. The Partnership Entities maintain
“disclosure controls and procedures” (as such term is defined in Rules 13a-15(e)
and 15d-15(e) under the 1934 Act) and (i) such disclosure controls and
procedures are designed to ensure that the information required to be disclosed
by the Partnership in the reports it files or will file or submit under the 1934
Act, as applicable, is accumulated and communicated to management of the General
Partner, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding required disclosure
to be made and (ii) except as disclosed in the General Disclosure Package and
the Offering Memorandum, such disclosure controls and procedures are effective
in all material respects to perform the functions for which they were
established to the extent required by Rules 13a-15(e) and 15d-15(e) of the 1934
Act.

(48)    Stabilization. Neither the General Partner nor the Partnership has
taken, directly or indirectly, any action designed to or that would constitute
or that might reasonably be expected to cause or result in, under the 1934 Act
or otherwise, stabilization or manipulation of the price of any security of the
Partnership in connection with the offering of the Securities.

(49)    Environmental Laws. The Partnership Entities are (i) in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received notice of any actual or potential liability under any environmental
law, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect and except as
set forth in or contemplated in the General Disclosure Package and the Offering
Memorandum. Except as set forth in the General Disclosure Package and the
Offering Memorandum, none of the Partnership Entities has been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.

(50)    Compliance with ERISA. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect:
(i) the Partnership Entities are in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published governmental
interpretations thereunder (“ERISA”); (ii) no “reportable event” (as defined in
Section 4043(c) ERISA) has occurred with respect to any “pension plan” (as
defined in Section 3(2) of ERISA) for which any Partnership

 

16



--------------------------------------------------------------------------------

Entity would have any liability, excluding any reportable event for which a
waiver could apply; (iii) no Partnership Entity has incurred, nor does any such
entity expect to incur, liability under (a) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (b) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published governmental interpretations thereunder (the “Code”) with respect
to any “pension plan”; (iv) each “pension plan” for which the any Partnership
Entity would have any liability that is intended to be qualified under
Section 401(a) of the Code is the subject of a favorable determination or
opinion letter from the Internal Revenue Service to the effect that it is so
qualified and, to the knowledge of the Partnership Entities, nothing has
occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss of such qualification; and (v) no Partnership Entity
has incurred any unpaid liability to the Pension Benefit Guaranty Corporation
(other than for payment of premiums in the ordinary course of business).

(51)    Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Partnership or any of the directors or officers of the
General Partner, in their capacities as such, to comply in all material respects
with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing provisions thereof (the
“Sarbanes-Oxley Act”), including Section 402 relating to loans and Sections 302
and 906 relating to certifications.

(52)    Foreign Corrupt Practices Act. None of the Partnership Entities nor, to
the knowledge of the General Partner and the Partnership, any director, officer,
agent, employee or affiliate of the Partnership Entities, is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and the Partnership Entities and, to the knowledge of the General Partner
and the Partnership, their affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(53)    Compliance with Money Laundering Laws. The operations of the Partnership
Entities are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, and the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Partnership Entities
with respect to the Money Laundering Laws is pending or, to the best knowledge
of the General Partner and the Partnership, threatened.

 

17



--------------------------------------------------------------------------------

(54)    No Conflicts with Sanctions Laws. None of the Partnership Entities nor,
to the knowledge of the General Partner and the Partnership, any director,
officer, agent, employee or affiliate of the Partnership Entities, is currently
subject to any sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the General Partner and the
Partnership will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person that at the time of such financing is subject to
any U.S. sanctions administered by OFAC.

(55)    Statistical and Market-Related Data. Any statistical and market-related
data included in the General Disclosure Package or the Offering Memorandum are
based on or derived from sources that the Partnership believes to be reliable
and accurate and, to the extent required, the Partnership has obtained the
written consent to the use of such data from such sources.

(56)    Significant Subsidiaries. The Subsidiaries listed on Exhibit C-8
attached hereto are the only significant subsidiaries of the Partnership as
defined by Rule 1-02 of Regulation S-X of the 1933 Act.

(57)    Intellectual Property. Except for such exceptions that would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, the Partnership Entities own, possess, license or have
other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Partnership Entities’ business as now conducted or as
proposed in the General Disclosure Package and the Offering Memorandum to be
conducted and there is no pending or, to the knowledge of the Partnership,
threatened action, suit, proceeding or claim by others challenging the
Partnership Entities’ rights in or to any such Intellectual Property, and the
Partnership is unaware of any facts which would form a reasonable basis for any
such claim.

(58)    Title to Property. Each Subsidiary has indefeasible title to all real
property (excluding easements, rights-of-way, restrictions or covenants of
record, if any, and rights of third parties that would be disclosed by a survey)
and good and marketable title to all personal property described in the General
Disclosure Package and the Offering Memorandum, if any, as being owned by each
of them, which real and personal property is free and clear of all Liens, except
(i) as described, and subject to the limitations contained, in the General
Disclosure Package and the Offering Memorandum, if any, (ii) that arise under or
are expressly permitted by the Credit Agreement, or (iii) as do not materially
interfere with the use of such properties taken as a whole as they have been
used in the past and are proposed to be used in the future as described in the
General Disclosure Package and the Offering Memorandum, if any. All the real and
personal

 

18



--------------------------------------------------------------------------------

property described in the General Disclosure Package and the Offering
Memorandum, if any, as being held under lease by any of the Partnership Entities
is held thereby under valid, subsisting and enforceable leases and with such
exceptions as do not materially interfere with the use of such properties in the
manner in which such properties are used in the business of the Partnership as
described in the General Disclosure Package and the Offering Memorandum, if any.

(59)    Rights-of-Way. Each of the Partnership Entities has such consents,
easements, rights-of-way, permits or licenses from each person (collectively,
“rights-of-way”) as are necessary to conduct its business in the manner
described, and subject to the limitations contained, in the General Disclosure
Package and the Offering Memorandum, if any, except for (i) qualifications,
reservations and encumbrances that would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect and
(ii) such rights-of-way that, if not obtained, would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; other than
as set forth, and subject to the limitations contained, in the General
Disclosure Package and the Offering Memorandum, if any, each of the Partnership
Entities has, or at the Closing Date, following consummation of the transactions
contemplated hereby will have, fulfilled and performed, in all material
respects, its obligations with respect to such rights-of-way and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or would result in any impairment of the rights of the
holder of any such rights-of-way, except for such revocations, terminations and
impairments that individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; and, except as described in the
General Disclosure Package and the Offering Memorandum, if any, none of such
rights-of-way contains any restriction that is materially burdensome to the
Partnership Entities, taken as a whole.

(60)    Absence of Manipulation. None of the Partnership Entities has taken or
will take, directly or indirectly, any action designed to or that would
constitute or that could reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Partnership to
facilitate the sale or resale of the Securities.

(61)    Brokers. There is not a broker, finder or other party that is entitled
to receive from any of the Partnership Entities any brokerage or finder’s fee or
other fee or commission as a result of any of the transactions contemplated by
this Agreement, except for underwriting discounts and commissions payable to the
Initial Purchasers in connection with the sale of the Securities pursuant to
this Agreement.

(62)    Transactions with Related Persons. No relationship, direct or indirect,
that would be required to be described in a registration statement of the
Partnership pursuant to Item 404 of Regulation S-K exists, including between or
among any of the Partnership Entities, on the one hand, and the directors,
officers, affiliates, stockholders, customers or suppliers of any of the
Partnership Entities, on the other hand, that has not been described in the
General Disclosure Package and the Offering Memorandum.

(63)    Solvency. Immediately after the consummation of the transactions
contemplated by the Agreement, the fair value and present fair saleable value of
the

 

19



--------------------------------------------------------------------------------

assets of each of the Issuers and the Guarantors will exceed the sum of its
stated liabilities and identified contingent liabilities. Each of the Issuers
and the Guarantors is not now nor, after giving effect to the issuance of the
Securities and the execution, delivery and performance of this Agreement, the
Registration Rights Agreements and the Indenture and the consummation of the
transactions contemplated thereby or described in the Offering Memorandum, will
be (i) insolvent, (ii) left with unreasonably small capital with which to engage
in its anticipated business or (iii) incurring debts or other obligations beyond
its ability to pay such debts or obligations as they become due.

(64)    Description of the Securities and Agreements. The Securities, the
Exchange Notes, the Guarantees and the Exchange Guarantees, when issued and
delivered in accordance with the terms of this Agreement against payment
therefor as provided herein, the Merger Agreements, the Registration Rights
Agreement and the Indenture conform and will conform in all material respects to
the descriptions thereof contained in the General Disclosure Package and the
Offering Memorandum.

(b)    Certificates. Any certificate signed by any officer of the General
Partner and delivered to the Representatives or counsel for the Initial
Purchasers in connection with the offering of the Securities shall be deemed a
representation and warranty by the Issuers and the Guarantors, as to matters
covered thereby, to each Initial Purchaser.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

(a)    The Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, each of the
Issuers and Guarantors agrees to sell to each Initial Purchaser, severally and
not jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from each of the Issuers and the Guarantors, the aggregate principal
amount of Securities set forth opposite such Initial Purchaser’s name in
Exhibit A hereto plus any additional principal amount of Securities which such
Initial Purchaser may become obligated to purchase pursuant to the provisions of
Section 10 hereof, in each case at a price equal to 98.02% of the principal
amount thereof.

(b)    Payment. Payment of the purchase price for, and delivery of, the
Securities shall be made at the offices of Baker Botts L.L.P., 910 Louisiana
Street, Houston, TX 77002, or at such other place as shall be agreed upon by the
Representatives and the Partnership, at 9:00 A.M. (Houston time) on December 28,
2016 (unless postponed in accordance with the provisions of Section 10), or such
other time not later than five business days after such date as shall be agreed
upon by the Representatives and the Partnership (such time and date of payment
and delivery being herein called the “Closing Date”).

Payment shall be made to the Escrow Agent by wire transfer of immediately
available funds as provided herein and pursuant to the Escrow Agreement against
delivery to the Representatives for the respective accounts of the Initial
Purchasers of the Securities to be purchased by them. It is understood that each
Initial Purchaser has authorized the Representatives, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the
Securities which it has agreed to purchase. Wells Fargo, individually and

 

20



--------------------------------------------------------------------------------

not as representative of the Initial Purchasers, may (but shall not be obligated
to) make payment of the purchase price for the Securities to be purchased by any
Initial Purchaser whose funds have not been received by the Closing Date, but
such payment shall not relieve such Initial Purchaser from its obligations
hereunder.

(c)    Delivery of Securities. The Issuers shall make one or more global
certificates (collectively, the “Global Securities”) representing the Securities
available for inspection by the Representatives not later than 1:00 p.m., New
York City time, on the business day prior to the Closing Date and, on or prior
to the Closing Date, the Issuers shall deliver the Global Securities to the
Depository Trust Company (“DTC”) or to the Trustee, acting as custodian for DTC,
as applicable. Delivery of the Securities to the Initial Purchasers on the
Closing Date shall be made through the facilities of DTC unless the
Representatives shall otherwise instruct.

(d)    Representations of the Initial Purchasers. Each of the Initial
Purchasers, severally and not jointly, hereby represents and warrants to the
Issuers that it intends to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and in the General Disclosure Package as
soon as advisable in the judgment of the Initial Purchasers. Each of the Initial
Purchasers, severally and not jointly, hereby represents and warrants to, and
agrees with, the Issuers, on the basis of the representations, warranties and
agreements of the Issuers and the Guarantors, that such Initial Purchaser:
(i) is a QIB; (ii) in connection with the Exempt Resales, will sell the
Securities only to the Eligible Purchasers; and (iii) will not engage in any
directed selling efforts within the meaning of Rule 902 under the 1933 Act, in
connection with the offering of the Securities. The Initial Purchasers have
advised the Issuers that they will resell the Securities to Eligible Purchasers
at a price initially equal to 100.00% of the principal amount thereof, plus
accrued interest, if any, from December 28, 2016. Such price may be changed by
the Initial Purchasers at any time without notice. Each of the Initial
Purchasers understands that the Issuers and, for purposes of the opinions to be
delivered to the Initial Purchasers pursuant to this Agreement, counsel to the
Partnership Entities and counsel to the Initial Purchasers, will rely upon the
accuracy and truth of the foregoing representations, warranties and agreements,
and the Initial Purchasers hereby consent to such reliance.

SECTION 3. Covenants of the Issuers and the Guarantors. Each of the Issuers and
Guarantors, jointly and severally, covenants with each Initial Purchaser as
follows:

(a)    Securities Law Compliance. The Issuers will (i) advise each Initial
Purchaser promptly after obtaining knowledge (and, if requested by any Initial
Purchaser, confirm such advice in writing) of (A) the issuance by any U.S. or
non-U.S. federal or state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any U.S. or non-U.S. federal or state securities commission or other
regulatory authority, or (B) the happening of any event that makes any statement
of a material fact made in the General Disclosure Package, any Issuer Free
Writing Document or the Offering Memorandum, untrue or that requires the making
of any additions to or changes in the General Disclosure Package, any Issuer
Free Writing Document or the Offering Memorandum, to make the statements
therein, or omitting to state a material fact necessary in the light of the
circumstances under which they were made, not misleading, (ii) use their
reasonable best efforts to prevent the

 

21



--------------------------------------------------------------------------------

issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use their reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(b)    Amendments. The Issuers will give the Representatives notice of their
intention to prepare any amendment, supplement or revision to the Preliminary
Offering Memorandum, the Offering Memorandum or any Issuer Free Writing
Document, and the Issuers will furnish the Representatives with copies of any
such documents within a reasonable amount of time prior to such proposed use,
and will not use any such document to which the Representatives or counsel for
the Initial Purchasers shall reasonably object, except as required by law. The
Issuers have given the Representatives notice of any filings made by the
Partnership pursuant to the 1934 Act or the rules and regulations of the
Commission thereunder (the “1934 Act Regulations”) within 48 hours prior to the
Applicable Time. The Issuers will give the Representatives notice of the
Partnership’s intention to make any such filing from and after the Applicable
Time through the Closing Date (or, if later, through the completion of the
distribution of the Securities by the Initial Purchasers to Eligible Purchasers)
and will furnish the Representatives with copies of any such documents a
reasonable amount of time prior to such proposed filing, as the case may be, and
will not file or use any such document to which the Representatives or counsel
for the Initial Purchasers shall reasonably object.

(c)    Delivery of Disclosure Documents to the Representatives. The Issuers will
deliver to the Representatives and counsel for the Initial Purchasers, within a
reasonable time and without charge, such number of copies of the Preliminary
Offering Memorandum, the Pricing Term Sheet and the Offering Memorandum and any
amendment or supplement to any of the foregoing as they reasonably request.

(d)    Continued Compliance with Securities Laws. The Issuers will comply with
the 1933 Act, the rules and regulations thereunder (the “1933 Act Regulations”),
the 1934 Act and the 1934 Act Regulations so as to permit the completion of the
distribution of the Securities as contemplated by this Agreement, the General
Disclosure Package and the Offering Memorandum. If at any time prior to the
completion of the distribution of the Securities by the Initial Purchasers to
Eligible Purchasers, any event shall occur or condition shall exist as a result
of which it is necessary (or if the Representatives or counsel for the Initial
Purchasers shall notify the Issuers that, in their judgment, it is necessary) to
amend or supplement the General Disclosure Package or the Offering Memorandum
(or, in each case, any documents incorporated by reference therein) so that the
General Disclosure Package or the Offering Memorandum, as the case may be, will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made not misleading or if it is necessary
(or, if the Representatives or counsel for the Initial Purchasers shall notify
the Issuers that, in their judgment, it is necessary) to amend or supplement the
General Disclosure Package or the Offering

 

22



--------------------------------------------------------------------------------

Memorandum (or, in each case, any documents incorporated by reference therein)
in order to comply with the requirements of the 1933 Act, the 1933 Act
Regulations, the 1934 Act or the 1934 Act Regulations, the Issuers will promptly
notify the Representatives of such event or condition and of their intention to
prepare such amendment or supplement (or, if the Representatives or counsel for
the Initial Purchasers shall have notified the Issuers as aforesaid, the Issuers
will promptly notify the Representatives of their intention to prepare such
amendment or supplement) and will promptly prepare, subject to Section 3(b)
hereof, such amendment or supplement as may be necessary to correct such untrue
statement or omission or to comply with such requirements, and the Issuers will
furnish to the Initial Purchasers such number of copies of such amendment or
supplement as the Initial Purchasers may reasonably request. If at any time an
event shall occur or condition shall exist as a result of which it is necessary
(or if the Representatives or counsel for the Initial Purchasers shall notify
the Issuers that, in their judgment, it is necessary) to amend or supplement any
Issuer Free Writing Document so that it will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
not misleading, or if it is necessary (or, if the Representatives or counsel for
the Initial Purchasers shall notify the Issuers that, in their judgment, it is
necessary) to amend or supplement such Issuer Free Writing Document in order to
comply with the requirements of the 1933 Act or the 1933 Act Regulations, the
Issuers will promptly notify the Representatives of such event or condition and
of their intention to prepare such amendment or supplement (or, if the
Representatives or counsel for the Initial Purchasers shall have notified the
Issuers as aforesaid, the Issuers will promptly notify the Representatives of
their intention to prepare such amendment or supplement) and will promptly
prepare and, subject to Section 3(b) hereof distribute, such amendment or
supplement as may be necessary to eliminate or correct such conflict, untrue
statement or omission or to comply with such requirements, and the Issuers will
furnish to the Initial Purchasers such number of copies of such amendment or
supplement as the Initial Purchasers may reasonably request.

(e)    Use of Offering Materials. Each of the Issuers and Guarantors consents to
the use of the General Disclosure Package and the Offering Memorandum in
accordance with the securities or “Blue Sky” laws of the jurisdictions in which
the Securities are offered by the Initial Purchasers and by all dealers to whom
Securities may be sold, in connection with the offering and sale of the
Securities.

(f)    “Blue Sky” and Other Qualifications. The Issuers will use their best
efforts, in cooperation with the Initial Purchasers, to qualify the Securities
for offering and sale, or to obtain an exemption for the Securities to be
offered and sold, under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representatives may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Securities; provided, however, that the Issuers
shall not be obligated to file any general consent to service of process or to
qualify as a foreign limited partnership or corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject. In each jurisdiction in which the Securities have
been so qualified or are exempt, the Issuers will

 

23



--------------------------------------------------------------------------------

file such statements and reports as may be required by the laws of such
jurisdiction to continue such qualification or exemption, as the case may be, in
effect for so long as required for the distribution of the Securities.

(g)    Use of Proceeds. The Partnership will use the net proceeds received by it
from the sale of the Securities in the manner specified in the Preliminary
Offering Memorandum and the Offering Memorandum under “Use of Proceeds.”

(h)    Restriction on Sale of Securities. From and including the date of this
Agreement through and including the 45th day after the date of this Agreement,
the Issuers and the Guarantors will not, without the prior written consent of
Wells Fargo, directly or indirectly issue, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option or right to sell or otherwise transfer or dispose of
any debt securities of or guaranteed by any of the Issuers or Guarantors (other
than the Securities issued under this Agreement) or any securities convertible
into or exercisable or exchangeable for any debt securities of or guaranteed by
the Issuers except for the Exchange Notes and Exchange Guarantees.

(i)    Rule 144A Information. So long as any of the Securities are outstanding,
during any period in which the Partnership is not subject to and in compliance
with Section 13 or 15(d) of the 1934 Act, the Issuers and the Guarantors will,
furnish at their expense to the Initial Purchasers, and, upon request, to the
holders of the Securities and prospective purchasers of the Securities the
information required by Rule 144A(d)(4) under the 1933 Act (if any).

(j)    Pricing Term Sheet. The Issuers will prepare the Pricing Term Sheet
reflecting the final terms of the Securities, in substantially the form attached
hereto as Exhibit D and otherwise in form and substance satisfactory to the
Representatives; provided that the Issuers will furnish the Representatives with
copies of any such Pricing Term Sheet.

(k)    Preparation of the Offering Memorandum. Immediately following the
execution of this Agreement, the Issuers will, subject to Section 3(b) hereof,
prepare the Offering Memorandum, which shall contain the public offering price
and terms of the Securities, the plan of distribution thereof and such other
information as the Representatives and the Issuers may deem appropriate.

(l)    DTC. The Issuers will use commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through DTC.

(m)    No Stabilization. The Issuers, the Guarantors and their respective
affiliates will not take, directly or indirectly, any action designed to or that
has constituted or that reasonably could be expected to cause or result in the
stabilization or manipulation of the price of any security of the Issuers or the
Guarantors in connection with the offering of the Securities.

(n)    No Affiliate Resales. The Issuers and the Guarantors will not, and will
not permit any of their respective affiliates (as defined in Rule 144 under the
1933 Act) to,

 

24



--------------------------------------------------------------------------------

resell any of the Securities that have been acquired by any of them, except for
Securities purchased by the Issuers, the Guarantors or any of their respective
affiliates and resold in a transaction registered under the 1933 Act.

(o)    No General Solicitation. In connection with any offer or sale of the
Securities, the Issuers and the Guarantors will not engage, and will cause their
respective affiliates and any person acting on their behalf (other than, in any
case, the Initial Purchasers and any of their affiliates, as to whom the Issuers
and the Guarantors make no covenant) not to engage (i) in any form of general
solicitation or general advertising (within the meaning of Regulation D of the
1933 Act) or any public offering within the meaning of Section 4(a)(2) of the
1933 Act in connection with any offer or sale of the Securities and/or (ii) in
any directed selling effort with respect to the Securities (within the meaning
of Regulation S under the 1933 Act), and to comply with the offering
restrictions requirement of Regulation S of the 1933 Act.

(p)    No Integration. The Issuers will not, and will ensure that no affiliate
of the Issuers that the Issuers control will, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any “security” (as defined in
the 1933 Act) that would be integrated with the sale of the Securities in a
manner that would require the registration under the 1933 Act of the sale to the
Initial Purchaser or to the Eligible Purchasers of the Securities.

(q)    Transaction Documents. The Issuers and the Guarantors will do and perform
all things required or necessary to be done and performed under the Transaction
Documents by them prior to the Closing Date, and to satisfy all conditions
precedent to the Initial Purchasers’ obligations hereunder to purchase the
Securities.

SECTION 4. Payment of Expenses.

(a)    Expenses. The Issuers and the Guarantors, jointly and severally, will pay
all expenses incident to the performance of their respective obligations under
this Agreement, including (i) the preparation, printing and delivery of the
Preliminary Offering Memorandum, the General Disclosure Package, the Offering
Memorandum and any Issuer Free Writing Documents and each amendment thereto (in
each case including exhibits) and any costs associated with electronic delivery
of any of the foregoing, (ii) the word processing and delivery to the Initial
Purchasers of each of the Transaction Documents and such other documents as may
be required in connection with the offering, purchase, sale, issuance or
delivery of the Securities, (iii) the preparation, issuance and delivery of the
certificates for the Securities and the issuance and delivery of the Securities
to the Initial Purchasers, including any issue or other transfer taxes and any
stamp or other taxes or duties payable in connection with the sale, issuance or
delivery of the Securities to the Initial Purchasers, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Issuers and
the Guarantors, (v) the qualification or exemption of the Securities under
securities laws in accordance with the provisions of Section 3(f) hereof,
including the reasonable fees and disbursements of counsel for the Initial
Purchasers in connection therewith and in connection with the preparation,
printing and delivery of the Blue Sky Survey and any supplements thereto,
(vi) the fees and expenses of the Trustee, including the fees and disbursements
of counsel for the Trustee in connection with the Transaction Documents,

 

25



--------------------------------------------------------------------------------

(vii) all fees charged by any rating agencies for rating the Securities and all
expenses and application fees incurred in connection with the approval of the
Securities for clearance, settlement and book-entry transfer through DTC,
(viii) any fees and expenses of the Escrow Agent, including the fees and
disbursements of counsel for the Escrow Agent in connection with the Escrow
Agreement and (ix) all reasonable travel expenses of each Initial Purchaser and
the Issuers’ officers and employees and any other expenses of each Initial
Purchaser and the Issuers in connection with attending or hosting meetings with
prospective purchasers of the Securities, and expenses associated with any
electronic road show.

(b)    Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5 or
Section 9(a)(i), (iii)(A) or (v) hereof, the Issuers and the Guarantors, jointly
and severally, will reimburse the Initial Purchasers for all of their
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for the Initial Purchasers.

SECTION 5. Conditions to Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy, on the date
hereof and at the Closing Date, of the representations and warranties of the
Issuers and the Guarantors contained in this Agreement, or in certificates
signed by any officer of any of the Issuers or Guarantors or any subsidiary of
the Issuers (whether signed on behalf of such officer, the Issuers or such
subsidiary) delivered to the Representatives or counsel for the Initial
Purchasers, to the performance by the Issuers and the Guarantors of their
respective covenants and other obligations hereunder, and to the following
further conditions:

(a)    Opinion of Counsel for Issuers and the Guarantors. At the Closing Date,
the Representatives shall have received the favorable opinions, dated as of the
Closing Date, of (i) Baker Botts L.L.P., counsel for the Issuers and the
Guarantors (“Issuers Counsel”), in form and substance satisfactory to the
Representatives, to the effect set forth in Exhibit F hereto, (ii) Baker Botts
L.L.P., in its capacity as special Maryland counsel for Blackwater Maryland,
L.L.C., in form and substance satisfactory to the Representatives and
(iii) Adams and Reese LLP, in its capacity as special Alabama, Georgia,
Louisiana and Nevada counsel for the certain of the Guarantors, in form and
substance satisfactory to the Representatives.

(b)    Opinion of Counsel for Initial Purchasers. At the Closing Date, the
Representatives shall have received the favorable letter, dated as of the
Closing Date, of Vinson & Elkins L.L.P., counsel for the Initial Purchasers,
with respect to the Securities to be sold by the Issuers pursuant to this
Agreement, the Indenture, the General Disclosure Package and the Offering
Memorandum, and any amendments or supplements thereto and such other matters as
the Representatives may reasonably request.

(c)    Officers’ Certificate. At the Closing Date, there shall not have been,
since the date hereof or since the respective dates as of which information is
given in the General Disclosure Package and the Offering Memorandum (in each
case exclusive of any amendments or supplements thereto subsequent to the date
of this Agreement), any material adverse change or any development that could
reasonably be expected to result in a material adverse change, in the condition
(financial or other), results of operations,

 

26



--------------------------------------------------------------------------------

business, properties, management or prospects of (A) the Issuers and their
subsidiaries taken as a whole, whether or not arising in the ordinary course of
business, or (B) the Acquired Company and its subsidiaries taken as a whole,
whether or not arising in the ordinary course of business, and, at the Closing
Date, the Representatives shall have received a certificate, signed on behalf of
each of the Issuers and Guarantors by the principal executive officer, principal
financial officer and principal accounting officer of the General Partner, dated
as of the Closing Date, to the effect that (i) there has been no such material
adverse change with respect to the Issuers and their subsidiaries, (ii) the
representations and warranties of the Issuers and the Guarantors in this
Agreement are true and correct at and as of the Closing Date with the same force
and effect as though expressly made at and as of the Closing Date and (iii) the
Issuers and the Guarantors have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied at or prior to the Closing
Date under or pursuant to this Agreement.

(d)    Accountants’ Comfort Letter. At the time of the execution of this
Agreement, the Representatives shall have received from each of
PricewaterhouseCoopers LLP, BDO USA, LLP, Ernst & Young LLP and Deloitte &
Touche LLP a letter or letters, as the case may be, dated the date of this
Agreement and in form and substance satisfactory to the Representatives
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to initial purchasers with respect to the
financial statements and certain financial information, including the pro forma
financial statements and financial information of the Issuers and the Acquired
Company, contained in the General Disclosure Package, any Issuer Free Writing
Documents (other than any electronic road show) and the Offering Memorandum and
any amendments or supplements to any of the foregoing.

(e)    Bring-down Comfort Letter. At the Closing Date, the Representatives shall
have received from each of PricewaterhouseCoopers LLP, BDO USA, LLP, Ernst &
Young LLP and Deloitte & Touche LLP a letter or letters, as the case may be,
dated as of the Closing Date and in form and substance satisfactory to the
Representatives, to the effect that they reaffirm the statements made in the
letter or letters furnished pursuant to subsection (d) of this Section, except
that the specified date referred to shall be a date not more than three business
days prior to the Closing Date.

(f)    No Downgrade. There shall not have occurred, on or after the date of this
Agreement, any downgrading in the rating of any debt securities of or guaranteed
by the Issuers, or any debt securities of any subsidiary or subsidiary trust of
the Issuers, by any “nationally recognized statistical rating organization” (as
defined by the Commission in Section 3(a)(62) of the 1934 Act) or any public
announcement that any such organization has placed its rating on the Issuers or
any such debt securities under surveillance or review or on a so-called “watch
list” (other than an announcement with positive implications of a possible
upgrading, and no implication of a possible downgrading, of such rating) or any
announcement by any such organization that the Issuers or any such debt
securities has been placed on negative outlook.

(g)    DTC Eligibility. The Securities shall be eligible for clearance and
settlement through DTC.

 

27



--------------------------------------------------------------------------------

(h)    Transaction Documents. The Issuers, the Guarantors and the other parties
thereto shall have executed and delivered each of the Transaction Documents, and
the Initial Purchasers shall have received an original copies thereof, duly
executed by the Issuers, the Guarantors and the other parties thereto.

(i)    Additional Documents. At the Closing Date, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may require for the purpose of enabling them to pass upon the issuance and sale
of the Securities as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, contained in this Agreement, or as the Representatives or counsel
for the Initial Purchasers may otherwise reasonably request; and all proceedings
taken by the Issuers or any Guarantor in connection with the issuance and sale
of the Securities as herein contemplated and in connection with the other
transactions contemplated by this Agreement shall be satisfactory in form and
substance to the Representatives.

(j)    Termination of Agreement. If any condition specified in this Section 5
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by the Representatives by notice to the Issuers and
the Guarantors at any time on or prior to the Closing Date and such termination
shall be without liability of any party to any other party except as provided in
Section 4 hereof and except that Sections 1, 4(b), 6, 7, 8, 11, 12, 13, 14, 15,
17, 18 and 19 hereof shall survive any such termination of this Agreement and
remain in full force and effect.

(k)    Termination of the Merger Agreements. The Merger Agreements shall not
have been terminated and, to the Partnership’s knowledge, no event or condition
shall have occurred or exist that would cause the conditions to closing set
forth therein not to be satisfied.

SECTION 6. Indemnification.

(a)    Indemnification by the Issuers and the Guarantors. Each of the Issuers
and Guarantors agrees, jointly and severally, to indemnify and hold harmless
each Initial Purchaser, its affiliates, and its and their officers, directors,
agents and each person, if any, who controls any Initial Purchaser within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

against any and all loss, liability, claim, damage and expense whatsoever
(including any amount paid in settlement or pursuant to a judgment or other
disposition of any litigation, investigation or proceeding provided such
settlement is effected with the written consent of the Issuers), as incurred,
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact included or incorporated by reference in the Preliminary
Offering Memorandum, any Issuer Free Writing Document, the General Disclosure
Package or the Offering Memorandum (or any amendment or supplement to any of the
foregoing), or in any materials, presentations or information provided to
investors by, or with the approval of, the Issuers or any Guarantor in
connection with the marketing of the offering of the Securities, including any
road show or investor presentations made to investors by the Issuers (whether in
person or

 

28



--------------------------------------------------------------------------------

electronically), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigation, preparing for or
defending any such loss, liability, claim, damage or action;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of or based upon
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information about any Initial
Purchaser furnished to the Issuers or any Guarantor by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, the General Disclosure Package or
the Offering Memorandum (or in any amendment or supplement to any of the
foregoing), it being understood and agreed that the only such information
furnished by the Initial Purchasers as aforesaid consists of the information
described as such in Section 6(b) hereof.

(b)    Indemnification by the Initial Purchasers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Issuers and the
Guarantors, their respective officers, directors and each person, if any, who
controls the Issuers within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section 6, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, included in the Preliminary Offering
Memorandum, any Issuer Free Writing Document or the Offering Memorandum (or any
amendment or supplement to any of the foregoing), in reliance upon and in
conformity with written information relating to such Initial Purchaser furnished
to the Issuers or any Guarantor by such Initial Purchaser through the
Representatives expressly for use therein. The Issuers and the Guarantors hereby
acknowledge and agree that the information furnished to the Issuers and any
Guarantor by the Initial Purchasers through the Representatives expressly for
use in the Preliminary Offering Memorandum, any Issuer Free Writing Document or
the Offering Memorandum (or any amendment or supplement to any of the
foregoing), consists exclusively of the information in the Preliminary Offering
Memorandum and the Offering Memorandum appearing under the caption “Plan of
Distribution—Stabilization and Short Positions” and the information regarding
market making by the Initial Purchasers appearing in the first paragraph under
the caption “Plan of Distribution—Rule 144A and Regulation S.”

(c)    Actions Against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder; provided, however, that the failure to so notify an indemnifying
party shall not relieve such indemnifying party from any liability that it may
have under this Section 6; provided further, that the failure to so notify such
indemnifying party shall not relive such indemnifying party from any liability
that it may have to such indemnified party otherwise than under this Section 6.
Counsel to the indemnified parties shall be selected as follows: counsel to the
Initial Purchasers and the other indemnified parties referred to in Section 6(a)
above shall be selected by Wells Fargo; and counsel to the Issuers and the
Guarantors, their respective directors, each of their respective officers and
each person, if any, who controls the Issuers within the meaning of Section 15
of the 1933 Act or Section 20 of

 

29



--------------------------------------------------------------------------------

the 1934 Act shall be selected by the Issuers and the Guarantors. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying party be liable for the
fees and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for the Initial Purchasers and the other
indemnified parties referred to in Section 6(a) above; and the fees and expenses
of more than one counsel (in addition to any local counsel) separate from their
own counsel for the Issuers and the Guarantors, their respective directors, each
of their respective officers and each person, if any, who controls the Issuers
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act,
in each case in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. The indemnifying party under this Section 6 shall
not be liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against loss, claim, damage,
liability, or expense by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 or
Section 7 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party. No indemnifying party will be liable
under this Section 6 for any settlement of any claim or action effected without
its prior written consent, which shall not be unreasonably withheld.

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Issuers and the Guarantors
on the one hand and of the Initial Purchasers on the other hand in connection
with the statements or omissions which resulted in such losses, liabilities,
claims, damages or expenses, as well as any other relevant equitable
considerations.

The relative benefits received by the Issuers and the Guarantors on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Issuers and the Guarantors and the total underwriting discounts and
commissions received by the Initial Purchasers, in each case as determined
pursuant to this Agreement, bear to the aggregate initial offering price of the
Securities as set forth on the cover of the Offering Memorandum.

 

30



--------------------------------------------------------------------------------

The relative fault of the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Issuers and the Guarantors on the one hand or by the
Initial Purchasers on the other hand and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Issuers, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 7 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 7, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
discounts and commissions from the sale to Eligible Purchasers of the Securities
initially purchased by it exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 7, each affiliate, officer, director, and employee
of each Initial Purchaser and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act shall have the same rights to contribution as such Initial Purchaser,
and each director of the Issuers and of each Guarantor, each officer of the
Issuers and of each Guarantor, and each person, if any, who controls the Issuers
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
shall have the same rights to contribution as the Issuers and the Guarantors.
The Initial Purchasers’ respective obligations to contribute pursuant to this
Section 7 are several in proportion to the principal amount of Securities set
forth opposite their respective names in Exhibit A hereto and not joint.

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates signed by any officer of the Issuers or any of their subsidiaries
(whether signed on behalf of such officer, the Issuers, or such subsidiary) and
delivered to the Representatives or counsel to the Initial Purchasers, shall
remain operative and in full force and effect, regardless of any

 

31



--------------------------------------------------------------------------------

investigation made by or on behalf of any Initial Purchaser, its affiliates and
any of their any officers, directors, employees, or agents of any Initial
Purchaser or any person controlling any Initial Purchaser, or by or on behalf of
any of the Issuers or Guarantors, any officer, director or employee of any of
the Issuers or Guarantors or any person controlling any of the Issuers or
Guarantors, and shall survive delivery of and payment for the Securities.

SECTION 9. Termination of Agreement.

(a)    Termination; General. The Representatives may terminate this Agreement,
by notice to the Issuers and the Guarantors, at any time on or prior to the
Closing Date (i) if there has been, at any time on or after the date of this
Agreement or since the respective dates as of which information is given in the
General Disclosure Package or the Offering Memorandum (in each case exclusive of
any amendments or supplements thereto subsequent to the date of this Agreement),
any material adverse change or any development that could reasonably be expected
to result in a material adverse change, in the condition (financial or other),
results of operations, business, properties, management or prospects of the
Issuers and their subsidiaries taken as a whole, whether or not arising in the
ordinary course of business, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any declaration of a national emergency or war by the United
States, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions (including, without
limitation, as a result of terrorist activities), in each case the effect of
which is such as to make it, in the judgment of the Representatives,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities or to enforce contracts for the sale of the Securities on the
terms and in the manner contemplated in the General Disclosure Package and the
Offering Memorandum, or (iii) (A) if trading in any securities of the
Partnership has been suspended or materially limited by the Commission or the
New York Stock Exchange (the “NYSE”), or (B) if trading generally on the NYSE,
the Nasdaq Global Select Market or the Nasdaq Global Market has been suspended
or limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission or any other governmental authority, or (C) if a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States or in Europe, or (iv) if a banking
moratorium has been declared by either Federal or New York authorities or (v) if
there shall have occurred, on or after the date of this Agreement, any
downgrading in the rating of any debt securities of or guaranteed by the Issuers
or any Guarantor, by any “nationally recognized statistical rating organization”
(as defined by the Commission in Section 3(a)(62) of the 1934 Act) or any public
announcement that any such organization has placed its rating on the Issuers or
any Guarantor or any such debt securities under surveillance or review or on a
so-called “watch list” (other than an announcement with positive implications of
a possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement by any such organization that the Issuers or any
Guarantor or any such debt securities has been placed on negative outlook.

(b)    Liabilities. If this Agreement is terminated pursuant to this Section 9,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and except that Sections 1, 4(b), 6, 7,
8, 11, 12, 13, 14, 15, 17, 18 and 19 hereof shall survive such termination and
remain in full force and effect.

 

32



--------------------------------------------------------------------------------

SECTION 10. Default by One or More of the Initial Purchasers. (a) If one or more
of the Initial Purchasers shall fail at the Closing Date to purchase the
aggregate principal amount of Securities which it or they are obligated to
purchase under this Agreement (the “Defaulted Securities”), the Representatives
shall have the right, within 24 hours thereafter, to make arrangements for one
or more of the non-defaulting Initial Purchasers, or any other purchaser, to
purchase all, but not less than all, of the Defaulted Securities in such amounts
as may be agreed upon and upon the terms herein set forth; if, however, the
Representatives shall not have completed such arrangements within such 24-hour
period, then:

(i)    if the aggregate principal amount of Defaulted Securities does not exceed
10% of the aggregate principal amount of Securities, each of the non-defaulting
Initial Purchasers shall be obligated, severally and not jointly, to purchase
the full amount of such Defaulted Securities in the proportions that their
respective underwriting obligations hereunder bear to the underwriting
obligations of all non-defaulting Initial Purchasers; or

(ii)    if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of Securities, this Agreement shall terminate without liability
on the part of any non-defaulting Party.

No action taken pursuant to this Section 10 shall relieve any defaulting Initial
Purchaser from liability in respect of its default. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Partnership Parties, except that the Partnership Parties will continue to be
liable for the payment of expenses as set forth in Section 4 hereof and except
that the provisions of Section 6 hereof shall not terminate and shall remain in
effect.

In the event of any such default which does not result in a termination of this
Agreement, the Representatives or the Issuers shall have the right to postpone
the Closing Date for a period not exceeding seven days in order to effect any
required changes in the General Disclosure Package or Offering Memorandum or in
any other documents or arrangements. As used herein, the term “Initial
Purchaser” includes any person substituted for an Initial Purchaser under this
Section 10.

SECTION 11. Notices. All notices and other communications hereunder shall be in
writing, shall be effective only upon receipt and shall be mailed, delivered by
hand or overnight courier, or transmitted by fax (with the receipt of any such
fax to be confirmed by telephone). Notices to the Initial Purchasers shall be
directed to the Representatives at Wells Fargo Securities, LLC, 301 S. College
St., 6th Floor, Charlotte, North Carolina 28288, Attention: Transaction
Management, fax no. (704) 383-9165 (with such fax to be confirmed by telephone
to (704) 715-0541); and notices to the Issuers or any Guarantor shall be
directed to American Midstream Partners, LP, 2103 CityWest Blvd., Houston, TX
77042, Attention: Regina Gregory, Senior Vice President, General Counsel and
Corporate Secretary, Fax: (713) 278-8870 (with such fax to be confirmed by
telephone to (713) 815-3900).

SECTION 12. Parties. This Agreement shall inure to the benefit of and be binding
upon the Initial Purchasers, the Issuers, the Guarantors and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person,

 

33



--------------------------------------------------------------------------------

firm or corporation, other than the Initial Purchasers, the Issuers, the
Guarantors and their respective successors and the controlling persons and other
indemnified parties referred to in Sections 6 and 7 and their successors, heirs
and legal representatives, any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained. This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the Initial Purchasers, the Issuers, the
Guarantors and their respective successors, and said controlling persons and
other indemnified parties and their successors, heirs and legal representatives,
and for the benefit of no other person or entity. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor by reason merely of
such purchase. The parties hereby agree that Merrill Lynch may, without notice
to the Company, assign its rights and obligations under this Agreement to any
other registered broker-dealer wholly owned by Bank of America Corporation to
which all or substantially all of Merrill Lynch’s investment banking or related
business may be transferred following the date of this Agreement

SECTION 13. Governing Law and Time. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK
CITY TIME.

SECTION 14. Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

SECTION 15. Interpretation.

All references in this Agreement to the Preliminary Offering Memorandum and the
Offering Memorandum, any Issuer Free Writing Document or any amendment or
supplement to any of the foregoing shall be deemed to include all versions
thereof delivered (physically or electronically) to the Representatives or the
Initial Purchasers.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Preliminary
Offering Memorandum or the Offering Memorandum (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is incorporated by reference in the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be;
and all references in this Agreement to amendments or supplements to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
mean and include the filing of any document under the 1934 Act which is
incorporated by reference in the Preliminary Offering Memorandum or the Offering
Memorandum.

SECTION 16. Permitted Free Writing Documents; No General Solicitation.

(a)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that it has not made and, unless it obtains the prior written consent
of the Issuers, the Guarantors and the Representatives, it will not make, any
offer relating to the Securities pursuant to an Issuer Free Writing Prospectus;
provided that the prior written consent of the Issuers, the Guarantors

 

34



--------------------------------------------------------------------------------

and the Representatives shall be deemed to have been given in respect of the
Issuer Free Writing Documents, if any, listed on Exhibit E(2) hereto and to any
electronic road show in the form previously provided by the Issuers to and
approved by the Representatives.

(b)    In connection with any offer or sale of the Securities, the Initial
Purchasers have not, and will not, engage, and have caused, or will cause, their
respective affiliates and any person acting on their behalf (other than, in any
case, the Issuers and the Guarantors and any of their affiliates, as to whom the
Initial Purchasers make no representation or covenant) not to engage (i) in any
form of general solicitation or general advertising (within the meaning of
Regulation D of the 1933 Act) or any public offering within the meaning of
Section 4(a)(2) of the 1933 Act in connection with any offer or sale of the
Securities and/or (ii) in any directed selling effort with respect to the
Securities (within the meaning of Regulation S under the 1933 Act), and to
comply with the offering restrictions requirement of Regulation S of the 1933
Act.

SECTION 17. Absence of Fiduciary Relationship. The Issuers and the Guarantors
acknowledge and agree that (i) the purchase and sale of the Securities pursuant
to this Agreement is an arm’s-length commercial transaction between the Issuers,
on the one hand, and the Initial Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Initial
Purchaser is acting solely as a principal and not an agent or fiduciary of
either of the Issuers, (iii) no Initial Purchaser has assumed an advisory or
fiduciary responsibility in favor of either the Issuers with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Initial Purchaser has advised or is currently advising either of
the Issuers on other matters) or any other obligation to the Issuers except the
obligations expressly set forth in this Agreement and (iv) each of the Issuers
has consulted its own legal and financial advisors to the extent it deemed
appropriate. Each of the Issuers agrees that it will not claim that any Initial
Purchaser has rendered advisory services of any nature or respect, or owes a
fiduciary to similar duty to either of the Issuers, in connection with such
transaction or the process leading thereto.

SECTION 18. Waiver of Jury Trial. The Issuers, the Guarantors and each of the
Initial Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

SECTION 19. Consent to Jurisdiction. The Issuers and the Guarantors hereby
submit to the non-exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
action, suit or proceeding arising out of or relating to or based upon this
Agreement or any of the transactions contemplated hereby, and the Issuers and
the Guarantors irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding in any such court arising out of or
relating to this Agreement or the transactions contemplated hereby and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding has been brought in an
inconvenient forum.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuers and the Guarantors a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement among the Initial Purchasers, the Issuers and the Guarantors in
accordance with its terms.

 

    Very truly yours, AMERICAN MIDSTREAM PARTNERS, LP,         By:   American
Midstream GP, LLC, its sole general partner AMERICAN MIDSTREAM, LLC,

AMERICAN MIDSTREAM FINANCE

CORPORATION,

AMERICAN MIDSTREAM MARKETING, LLC, AMERICAN MIDSTREAM (ALABAMA GATHERING), LLC,
AMERICAN MIDSTREAM (ALABAMA INTRASTATE), LLC, AMERICAN MIDSTREAM (ALATENN), LLC,
AMERICAN MIDSTREAM (LOUISIANA INTRASTATE), LLC, AMERICAN MIDSTREAM
(MISSISSIPPI), LLC, AMERICAN MIDSTREAM (SIGCO INTRASTATE), LLC, AMERICAN
MIDSTREAM (TENNESSEE RIVER), LLC, AMERICAN MIDSTREAM ONSHORE PIPELINES, LLC,
AMERICAN MIDSTREAM OFFSHORE (SEACREST), LP,         By:   American Midstream,
LLC, its general partner AMERICAN MIDSTREAM (BURNS POINT), LLC, AMERICAN
MIDSTREAM CHATOM, LLC, AMERICAN MIDSTREAM CHATOM UNIT 1, LLC, AMERICAN MIDSTREAM
CHATOM UNIT 2, LLC, AMERICAN MIDSTREAM MADISON, LLC, HIGH POINT GAS TRANSMISSION
HOLDINGS, LLC,

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

HIGH POINT GAS TRANSMISSION,

LLC,

HIGH POINT GAS GATHERING HOLDINGS, LLC, HIGH POINT GAS GATHERING, L.L.C. ,
AMERICAN MIDSTREAM (LAVACA), LLC, CENTANA GATHERING, LLC, CENTANA OIL GATHERING,
LLC, AMERICAN MIDSTREAM REPUBLIC, LLC, AMERICAN MIDSTREAM COSTAR, LLC, AMERICAN
MIDSTREAM GAS SOLUTIONS, LP,         By:  

American Midstream Gas

Solutions GP, LLC, its general

partner

AMERICAN MIDSTREAM GAS SOLUTIONS GP, LLC, AMERICAN MIDSTREAM GAS SOLUTIONS LP,
LLC, AMERICAN MIDSTREAM BAKKEN, LLC, AMERICAN MIDSTREAM PERMIAN, LLC, AMERICAN
MIDSTREAM EAST TEXAS RAIL, LLC, AMERICAN MIDSTREAM DELTA HOUSE, LLC AMERICAN
MIDSTREAM MESQUITE, LLC AMERICAN MIDSTREAM TRANSTAR GAS PROCESSING, LLC AMERICAN
MIDSTREAM AMPAN, LLC AMERICAN MIDSTREAM EMERALD, LLC AMERICAN MIDSTREAM PINEY
WOODS, LLC AMERICAN MIDSTREAM MIDLA RECONFIGURATION, LLC D-DAY OFFSHORE
HOLDINGS, LLC By:  

/s/ Eric T. Kalamaras

  Eric T. Kalamaras  

Senior Vice President and Chief

Financial Officer

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

AMERICAN MIDSTREAM TERMINALING, LLC BLACKWATER INVESTMENTS, INC., AMERICAN
MIDSTREAM BLACKWATER, LLC, BLACKWATER MIDSTREAM CORP., BLACKWATER GEORGIA,
L.L.C., BLACKWATER HARVEY, LLC, BLACKWATER MARYLAND, L.L.C., BLACKWATER NEW
ORLEANS, L.L.C. , By:  

/s/ Eric T. Kalamaras

  Eric T. Kalamaras   Executive Vice President

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED, as of the

date first above written:

 

WELLS FARGO SECURITIES, LLC    MERRILL LYNCH, PIERCE, FENNER & SMITH
                              INCORPORATED    By:    WELLS FARGO SECURITIES, LLC
   By:   

/s/ Todd B. Schanzlin

      Authorized Signatory    By:    MERRILL LYNCH, PIERCE, FENNER & SMITH
                              INCORPORATED    By:   

/s/ Jeffrey Bloomquist

      Authorized Signatory   

For themselves and as Representative of the Initial Purchasers named in
Exhibit A hereto.

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of Initial Purchaser

   Principal Amount
of
Securities  

Wells Fargo Securities, LLC

   $ 109,091,000.00   

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

   $ 66,667,000.00   

RBC Capital Markets, LLC

   $ 15,000,000.00   

Citigroup Global Markets Inc.

   $ 15,000,000.00   

SunTrust Robinson Humphrey, Inc.

   $ 15,000,000.00   

Natixis Securities Americas LLC

   $ 15,000,000.00   

ABN AMRO Securities (USA) LLC

   $ 15,000,000.00   

Capital One Securities, Inc.

   $ 13,636,000.00   

Deutsche Bank Securities Inc.

   $ 12,121,000.00   

BNP Paribas Securities Corp.

   $ 9,091,000.00   

BMO Capital Markets Corp.

   $ 7,576,000.00   

Santander Investment Securities Inc.

   $ 3,788,000.00   

BBVA Securities Inc.

   $ 3,030,000.00      

 

 

 

Total

   $ 300,000,000      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

Guarantors

 

  •   American Midstream Partners, LP

 

  •   American Midstream, LLC

 

  •   American Midstream Finance Corporation

 

  •   American Midstream Marketing, LLC

 

  •   American Midstream (Alabama Gathering), LLC

 

  •   American Midstream (Alabama Intrastate), LLC

 

  •   American Midstream (Alatenn), LLC

 

  •   American Midstream (Louisiana Intrastate), LLC

 

  •   American Midstream (Mississippi), LLC

 

  •   American Midstream (Sigco Intrastate), LLC

 

  •   American Midstream (Tennessee River), LLC

 

  •   American Midstream Onshore Pipelines, LLC

 

  •   American Midstream Offshore (Seacrest), LP

 

  •   American Midstream (Burns Point), LLC

 

  •   American Midstream Chatom, LLC

 

  •   American Midstream Chatom Unit 1, LLC

 

  •   American Midstream Chatom Unit 2, LLC

 

  •   American Midstream Madison, LLC

 

  •   High Point Gas Transmission Holdings, LLC

 

  •   High Point Gas Transmission, LLC

 

  •   High Point Gas Gathering Holdings, LLC

 

  •   High Point Gas Gathering, L.L.C.

 

  •   American Midstream (Lavaca), LLC

 

  •   Centana Gathering, LLC

 

  •   Centana Oil Gathering, LLC

 

  •   American Midstream Republic, LLC

 

  •   American Midstream Costar, LLC

 

  •   American Midstream Gas Solutions, LP

 

  •   American Midstream Gas Solutions GP, LLC

 

  •   American Midstream Gas Solutions LP, LLC

 

  •   American Midstream Bakken, LLC

 

  •   American Midstream Permian, LLC

 

  •   American Midstream East Texas Rail, LLC

 

  •   American Midstream Delta House, LLC

 

  •   American Midstream Mesquite, LLC

 

  •   American Midstream Transtar Gas Processing, LLC

 

  •   American Midstream Ampan, LLC

 

  •   American Midstream Emerald, LLC

 

  •   American Midstream Piney Woods, LLC



--------------------------------------------------------------------------------

  •   American Midstream Midla Reconfiguration, LLC

 

  •   D-Day Offshore Holdings, LLC

 

  •   American Midstream Terminaling, LLC

 

  •   Blackwater Investments, INC.

 

  •   American Midstream Blackwater, LLC

 

  •   Blackwater Midstream Corp.

 

  •   Blackwater Georgia, L.L.C.

 

  •   Blackwater Harvey, LLC

 

  •   Blackwater Maryland, L.L.C.

 

  •   Blackwater New Orleans, L.L.C.



--------------------------------------------------------------------------------

EXHIBIT C-1

DELAWARE CORPORATION SUBSIDIARIES OF THE PARTNERSHIP

 

  •   American Midstream Finance Corporation



--------------------------------------------------------------------------------

EXHIBIT C-2

DELAWARE LLC SUBSIDIARIES OF THE OPERATING COMPANY

 

  •   American Midstream (Bamagas Intrastate), LLC, a Delaware limited liability
company

 

  •   American Midstream (Mississippi), LLC, a Delaware limited liability
company

 

  •   American Midstream (SIGCO Intrastate), LLC, a Delaware limited liability
company

 

  •   American Midstream (Louisiana Intrastate), LLC, a Delaware limited
liability company

 

  •   American Midstream Onshore Pipelines, LLC, a Delaware limited liability
company

 

  •   American Midstream (Midla), LLC, a Delaware limited liability company

 

  •   American Midstream Marketing, LLC, a Delaware limited liability company

 

  •   Mid Louisiana Gas Transmission, LLC, a Delaware limited liability company

 

  •   American Midstream Chatom, LLC, a Delaware limited liability company

 

  •   American Midstream Chatom Unit 1, LLC, a Delaware limited liability
company

 

  •   American Midstream Chatom Unit 2, LLC, a Delaware limited liability
company

 

  •   American Midstream Delta House, LLC, a Delaware limited liability company

 

  •   American Midstream Madison, LLC, a Delaware limited liability company

 

  •   High Point Gas Gathering Holdings, LLC, a Delaware limited liability
company

 

  •   High Point Gas Transmission Holdings, LLC, a Delaware limited liability
company

 

  •   High Point Gas Transmission, LLC, a Delaware limited liability company

 

  •   American Midstream (Burns Point), LLC, a Delaware limited liability
company

 

  •   American Midstream Blackwater, LLC, a Delaware limited liability company

 

  •   Centana Gathering, LLC, a Delaware limited liability company

 

  •   Centana Oil Gathering, LLC, a Delaware limited liability company

 

  •   American Midstream Republic, LLC, a Delaware limited liability company

 

  •   American Midstream Costar, LLC, a Delaware limited liability company

 

  •   American Midstream Bakken, LLC, a Delaware limited liability company

 

  •   American Midstream Permian, LLC, a Delaware limited liability company

 

  •   American Midstream Mesquite, LLC, a Delaware limited liability company

 

  •   American Midstream EnerTrade, LLC, a Delaware limited liability company

 

  •   American Midstream Transtar Gas Processing, LLC, a Delaware limited
liability company

 

  •   American Midstream East Texas Rail, LLC, a Delaware limited liability
company

 

  •   American Midstream Gas Solutions GP, LLC, a Delaware limited liability
company

 

  •   American Midstream Gas Solutions LP, LLC, a Delaware limited liability
company

 

  •   American Midstream (Lavaca), LLC, a Delaware limited liability company

 

  •   American Midstream Midla Financing, LLC, a Delaware limited liability
company

 

  •   American Midstream Midla Reconfiguration, LLC, a Delaware limited
liability company

 

  •   American Midstream Piney Woods, LLC, a Delaware limited liability company

 

  •   American Midstream AMPAN, LLC, a Delaware limited liability company

 

  •   American Panther, LLC, a Delaware limited liability company

 

  •   Main Pass Oil Gathering Company, LLC, a Delaware limited liability company

 

  •   Pinto Offshore Holdings, LLC, a Delaware limited liability company

 

  •   D-Day Offshore Holdings, LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------

  •   Delta House Oil and Gas Lateral LLC, a Delaware limited liability company

 

  •   Delta House FPS LLC, a Delaware limited liability company

 

  •   American Midstream Terminaling, LLC, a Delaware limited liability company

 

  •   Cayenne Pipeline, LLC, a Delaware limited liability company

 

  •   American Midstream Emerald, LLC, a Delaware limited liability company

 

  •   Tri-States NGL Pipeline, L.L.C., a Delaware limited liability company

 

  •   Wilprise Pipeline Company, L.L.C., a Delaware limited liability company

 

  •   Destin Pipeline Company, L.L.C., a Delaware limited liability company

 

  •   Okeanos Gas Gathering Company, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

EXHIBIT C-3

ALABAMA LLC SUBSIDIARIES OF THE OPERATING COMPANY

 

  •   American Midstream (AlaTenn), LLC, an Alabama limited liability company

 

  •   American Midstream (Alabama Gathering), LLC, an Alabama limited liability
company

 

  •   American Midstream (Alabama Intrastate), LLC, an Alabama limited liability
company

 

  •   American Midstream (Tennessee River), LLC, an Alabama limited liability
company



--------------------------------------------------------------------------------

EXHIBIT C-4

TEXAS LLC SUBSIDIARY OF THE OPERATING COMPANY

 

  •   High Point Gas Gathering, L.L.C., a Texas limited liability company



--------------------------------------------------------------------------------

EXHIBIT C-5

TEXAS LP SUBSIDIARY OF THE OPERATING COMPANY

 

  •   American Midstream Offshore (Seacrest), LP, a Texas limited partnership



--------------------------------------------------------------------------------

EXHIBIT C-6

DELAWARE LP SUBSIDIARY OF THE OPERATING COMPANY

 

  •   American Midstream Gas Solutions, LP, a Delaware limited partnership



--------------------------------------------------------------------------------

EXHIBIT C-7

SUBSIDIARIES OF AMERICAN MIDSTREAM BLACKWATER

 

  •   Blackwater Investments, Inc., a Delaware corporation

 

  •   Blackwater Midstream Corp., a Nevada corporation

 

  •   Blackwater New Orleans, L.L.C., a Louisiana limited liability company

 

  •   Blackwater Georgia, L.L.C., a Georgia limited liability company

 

  •   Blackwater Maryland, L.L.C., a Maryland limited liability company

 

  •   Blackwater Harvey, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

EXHIBIT C-8

SIGNIFICANT SUBSIDIARIES OF THE PARTNERSHIP

 

  •   American Midstream, LLC

 

  •   American Midstream (Alabama Intrastate), LLC

 

  •   American Midstream (Bamagas Intrastate), LLC

 

  •   American Midstream (Mississippi), LLC

 

  •   American Midstream (Midla),LLC

 

  •   Mid Louisiana Gas Transmission, LLC

 

  •   American Midstream Chatom Unit 1, LLC

 

  •   American Midstream Chatom Unit 2, LLC

 

  •   American Midstream Chatom, LLC

 

  •   High Point Gas Gathering, LLC

 

  •   High Point Gas Transmission, LLC

 

  •   Blackwater Holdings, LLC

 

  •   American Midstream Blackwater, LLC

 

  •   Blackwater Investments, Inc.

 

  •   Blackwater Midstream Corp.

 

  •   Blackwater New Orleans, L.L.C.

 

  •   Blackwater Georgia, L.L.C.

 

  •   Blackwater Harvey, LLC

 

  •   American Midstream (Lavaca), LLC

 

  •   American Midstream Costar, LLC

 

  •   American Midstream Gas Solutions Ltd

 

  •   American Midstream Permian, LLC

 

  •   American Midstream Bakken, LLC



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PRICING TERM SHEET

AMERICAN MIDSTREAM PARTNERS, LP

AMERICAN MIDSTREAM FINANCE CORPORATION

$300,000,000 8.500% Senior Notes due 2021

December 13, 2016

Term Sheet

Term Sheet dated December 13, 2016 to the Preliminary Offering Memorandum dated
December 7, 2016 of American Midstream Partners, LP and American Midstream
Finance Corporation. This Term Sheet is qualified in its entirety by reference
to the Preliminary Offering Memorandum. The information in this Term Sheet
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Capitalized terms used in
this Term Sheet but not defined have the meanings given them in the Preliminary
Offering Memorandum.

 

Issuers   

American Midstream Partners, LP (“AMID”)

American Midstream Finance Corporation

Title of Securities    8.500% Senior Notes due 2021 (the “Notes”) Aggregate
Principal Amount    $300,000,000 Distribution    144A/Regulation S with
registration rights Maturity Date    December 15, 2021 Issue Price    100.000%
Coupon    8.500% Yield to Maturity    8.500% Interest Payment Dates    June 15
and December 15 of each year, beginning on June 15, 2017 Trade Date   
December 13, 2016 Settlement Date   

December 28, 2016 (T+10)

 

We expect that delivery of the Notes will be made against payment therefor on or
about the closing date, which will be the tenth business day following the date
of pricing of the Notes (this settlement cycle being referred to as “T+10”).

Escrow of Proceeds; Special Mandatory Redemption    Net proceeds from the
offering before expenses will be deposited into an escrow account pending the
closing of the JPE Merger and the satisfaction of the other escrow release
conditions. If the closing of the JPE Merger and the satisfaction of the other
escrow release conditions do not occur on or prior to June 30, 2017, or if the
JPE Merger Agreement is terminated at any time on or prior to that date, then
the escrowed funds will be applied to the mandatory redemption of the notes at a
price equal to 100% of the initial offering price of the notes, plus accrued and
unpaid interest to the redemption date.



--------------------------------------------------------------------------------

Make-Whole Redemption    Make-whole redemption at Treasury Rate + 50 basis
points prior to December 15, 2018 Optional Redemption    On or after
December 15, 2018 at the following redemption prices (expressed as a percentage
of principal amount), plus accrued and unpaid interest, if any, on the Notes
redeemed during the twelve-month period beginning on December 15 of the years
indicated below:     

Year

  

Price

   2018    104.250%    2019    102.125%   
2020 and thereafter                                         100.000%

Equity Clawback

  

Up to 35% at 108.500% prior to December 15, 2018

Change of Control

  

101% plus accrued and unpaid interest

Joint Book-Running Managers

  

Wells Fargo Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

RBC Capital Markets, LLC

Citigroup Global Markets Inc.

SunTrust Robinson Humphrey, Inc.

Natixis Securities Americas LLC

ABN AMRO Securities (USA) LLC

Senior Co-Managers

  

Capital One Securities, Inc.

Deutsche Bank Securities Inc.

BNP Paribas Securities Corp.

BMO Capital Markets Corp.

Santander Investment Securities Inc.

Co-Manager

  

BBVA Securities Inc.

CUSIP Numbers

  

Rule 144A:       02753GAA7

Regulation S:    U0275TAA9

ISIN Numbers

  

Rule 144A:       US02753GAA76

Regulation S:    USU0275TAA98

Denominations

  

Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

Settlement Date

We expect that delivery of the notes will be made to investors on or about
December 28, 2016, which will be the tenth business day following the date of
this term sheet (such settlement being referred to as “T+10”). Under Rule 15c6-1
under the Securities Exchange Act of 1934, trades in the secondary market are
required to settle in three business days, unless the parties to any such trade
expressly agree otherwise. Accordingly, purchasers who wish to trade notes on
the date of this term sheet or the next succeeding six business days will be
required, by virtue of the fact that the notes initially settle in T+10, to
specify an alternate settlement arrangement at the time of any such trade to
prevent a failed settlement. Purchasers of the notes who wish to trade the notes
on the those days should consult their advisors.

Modifications to “Independent Auditors”

The following paragraph supersedes and replaces in its entirety the seventh
paragraph under “Independent Auditors” on page 190 of the Preliminary Offering
Memorandum. Language deleted from the paragraph is in strikethrough and language
added to the paragraph is in bold and underlined.

The consolidated financial statements of Wilprise Pipeline Company, L.LC. as of
December 31, 2015 and for the year then ended December 31, 2015 incorporated by
reference in this offering memorandum, have been so incorporated by reference in
reliance upon the report of audited by Deloitte & Touche LLP, an independent
registered public accounting firm auditors, given on the authority of said firm
as experts in accounting and auditing as stated in their report, which is
incorporated by reference herein.

 

 



--------------------------------------------------------------------------------

This material is strictly confidential and has been prepared by the Issuers
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

Any disclaimers or notices that may appear on this Term Sheet below the text of
this legend are not applicable to this Term Sheet and should be disregarded.
Such disclaimers may have been electronically generated as a result of this Term
Sheet having been sent via, or posted on, Bloomberg or another electronic mail
system.



--------------------------------------------------------------------------------

EXHIBIT E

PRELIMINARY OFFERING MEMORANDUM AMENDMENTS; ISSUER FREE WRITING DOCUMENTS

(1)    None.

(2)    Pricing Term Sheet containing the terms of the Securities, substantially
in the form of Exhibit D hereto.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OPINION OF BAKER BOTTS L.L.P.

 

1. Assuming without independent investigation, (1) that the Securities are sold
to the Initial Purchasers, and initially resold by the Initial Purchasers, in
accordance with the terms of and in the manner contemplated by, the Purchase
Agreement and the Offering Memorandum; (2) the accuracy of the representations
and warranties of the Issuers and the Guarantors set forth in the Purchase
Agreement and in those certain certificates delivered pursuant thereto on the
date hereof; (3) the accuracy of the representations and warranties of the
Initial Purchasers set forth in the Purchase Agreement; (4) the due performance
by, and compliance with, the Issuers, the Guarantors and the Initial Purchasers,
of their respective covenants and agreements set forth in the Purchase
Agreement; and (5) compliance by the Initial Purchasers, the Issuers and the
Guarantors with the transfer procedures and restrictions described in the
Offering Memorandum, it is not necessary to register the issuance and sale of
the Securities by the Issuers to the Initial Purchasers or the initial offer and
resale of the Securities by the Initial Purchasers, in each case in the manner
contemplated by the Purchase Agreement and the Offering Memorandum, under the
Securities Act of 1933, as amended, or to qualify the Indenture in respect
thereof under the Trust Indenture Act of 1939, as amended, it being expressly
understood that we express no opinion in this paragraph as to any subsequent
offer or resale of any of the Securities;

 

2. Each of the General Partner, the Issuers and the entities set forth under the
heading “Delaware/Texas Guarantors” in Schedule I hereto (the “Delaware/Texas
Guarantors”) is validly existing as a corporation, limited partnership or
limited liability company, as the case may be, and is in good standing under the
laws of the State of Delaware or the State of Texas, as the case may be, and is
duly qualified to do business and in good standing as a foreign corporation,
foreign limited partnership or foreign limited liability company, as the case
may be, in each jurisdiction set forth opposite its name on Schedule I hereto.
Each of the General Partner, the Issuers and the Delaware/Texas Guarantors has
all requisite corporate, limited partnership or limited liability company, as
the case may be, power and authority necessary to own or lease its properties
currently owned or leased and to conduct the businesses in which it is currently
engaged, in each case in all material respects as described in the Pricing
Disclosure Package and the Offering Memorandum;

 

3. The General Partner has all requisite limited liability company power and
authority to serve as general partner of the Partnership in all material
respects as described in the Pricing Disclosure Package and the Offering
Memorandum;

 

4.

High Point Infrastructure Partners, LLC, a Delaware limited liability company
(“HPIP”), and Magnolia Infrastructure Holdings, LLC, a Delaware limited
liability company (“Magnolia”), are the only members of the General Partner,
with an aggregate 100% membership interest in the General Partner; such
membership interest has been duly authorized and validly issued in accordance
with the GP LLC Agreement and is fully paid (to the extent required under the
Amended and Restated GP LLC Agreement) and nonassessable (except as such



--------------------------------------------------------------------------------

  nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and each of HPIP and Magnolia owns its respective membership interest
in the General Partner free and clear of all Liens in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming HPIP or Magnolia, as applicable, as debtor is on file in the office of
the Secretary of State of the State of Delaware;

 

5. The General Partner is the sole general partner of the Partnership. As of the
date hereof, the General Partner owns a 1.2550% general partner interest in the
Partnership, on an as converted basis; such general partner interest has been
duly authorized and validly issued in accordance with the partnership agreement
of the Partnership, as the same may have been amended from time to time; and the
General Partner owns such general partner interest free and clear of all Liens
in respect of which a financing statement under the Uniform Commercial Code of
the State of Delaware naming the General Partner as debtor is on file in the
office of the Secretary of State of the State of Delaware;

 

6. The Partnership owns, directly or indirectly, 100% of the issued stock,
partnership interests or membership interests, as applicable, in Finance Corp.
and in each of the Delaware/Texas Guarantors, such stock, partnership interests
or membership interests have been duly authorized and validly issued in
accordance with the Organizational Documents of the Delaware/Texas Guarantors
and are fully paid (to the extent required under such Organizational Documents)
and nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act or Section 101.206 of the Texas
Business Organizations Code, as applicable); and are owned, directly or
indirectly, by the Partnership, free and clear of all Liens in respect of which
a financing statement under the Uniform Commercial Code of the State of Delaware
or the Uniform Commercial Code of the State of Texas, as applicable, naming the
Partnership as the debtor is on file in the office of the Secretary of State of
the State of Delaware or the office of the Secretary of State of the State of
Texas, as applicable, other than those created by or arising under the
Partnership’s credit agreement (as it may be amended from time to time);

 

7. Each of the Issuers has all requisite corporate or limited partnership power
and authority, as applicable, to execute, deliver and perform its obligations
under the Purchase Agreement, the Indenture and the Notes and to issue and sell
the Notes. Each of the Delaware/Texas Guarantors has all requisite corporate,
limited partnership or limited liability company, as applicable, power and
authority to execute, deliver and perform its obligations under the Purchase
Agreement, the Indenture and the Guarantees;

 

8. The Purchase Agreement has been duly authorized, executed and delivered by or
on behalf of each of the Issuers and Delaware/Texas Guarantors;

 

9.

The Indenture has been duly authorized by all necessary corporate or limited
partnership, as applicable, action of each of the Issuers, has been duly
executed and delivered by each of the Issuers and, assuming the due
authorization, execution and delivery thereof by the Trustee, is the legally
valid and binding agreement of each of the Issuers, enforceable against each of
them in accordance with its terms; provided that the enforceability thereof is
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other



--------------------------------------------------------------------------------

  laws relating to or affecting the rights and remedies of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing (the “Enforceability Exceptions”);

 

10. The Indenture has been duly authorized by all necessary corporate, limited
partnership or limited liability company, as applicable, action of each of the
Delaware/Texas Guarantors, and has been duly executed and delivered by each of
the Delaware/Texas Guarantors. The Indenture, assuming due authorization,
execution and delivery thereof by the Trustee, is the legally valid and binding
agreement of each of the Delaware/Texas Guarantors, enforceable against each of
Delaware/Texas Guarantors in accordance with its terms; provided that the
enforceability thereof is subject to the Enforceability Exceptions.

 

11. The Notes have been duly authorized by all necessary corporate or limited
partnership action, as applicable, of each of the Issuers and, when executed,
issued and authenticated by the Trustee in accordance with the terms of the
Indenture and delivered to and paid for by you in accordance with the terms of
the Purchase Agreement and assuming the due authorization, execution and
delivery of the Indenture by the Trustee, will be the legal, valid and binding
obligations of each of the Issuers, enforceable against each of them in
accordance with their terms except as enforcement thereof may be limited by the
Enforceability Exceptions;

 

12. The Escrow Agreement has been duly authorized by all necessary corporate or
limited partnership action, as applicable, of each of the Issuers, has been duly
executed and delivered by each of the Issuers and, assuming the due
authorization, execution and delivery thereof by the Escrow Agent, is the
legally valid and binding agreement of each of the Issuers, enforceable against
each of them in accordance with their terms except as enforcement thereof may be
limited by the Enforceability Exceptions;

 

13. The Registration Rights Agreement has been duly authorized by all necessary
corporate or limited partnership action, as applicable, of each of the Issuers
and the Guarantors, has been duly executed and delivered by each of the Issuers
and the Guarantors and, assuming the due authorization, execution and delivery
thereof by the Initial Purchasers, is the legally valid and binding agreement of
each of the Issuers and the Guarantors, enforceable against each of them in
accordance with their terms except as enforcement thereof may be limited by the
Enforceability Exceptions;

 

14. The Exchange Notes have been duly authorized by all necessary corporate or
limited partnership, as applicable, action of each of the Issuers and, when
executed, issued and authenticated by the Trustee in accordance with the terms
of the Indenture and assuming the due authorization, execution and delivery of
the Indenture by the Trustee, will be the legal, valid and binding obligations
of each of the Issuers, enforceable against each of them in accordance with
their terms except as enforcement thereof may be limited by the Enforceability
Exceptions;

 

15.

The Organizational Documents of each of the General Partner, the Issuers and the



--------------------------------------------------------------------------------

  Delaware/Texas Guarantors (the “Delaware/Texas Partnership Entities”) have
been duly authorized, executed and delivered by each of the Delaware/Texas
Partnership Entities that are parties thereto and, assuming the due
authorization, execution and delivery by the other parties thereto, are valid
and legally binding agreements of the Delaware/Texas Partnership Entities that
are parties thereto, enforceable against such Delaware/Texas Partnership
Entities that are parties thereto in accordance with their terms; provided that,
with respect to each such agreement, the enforceability thereof may be limited
by the Enforceability Exceptions;

 

16. None of (1) the issue and sale of the Notes and the Guarantees, (2) the
execution, delivery and performance by the Issuers and the Delaware/Texas
Guarantors of the Indenture and the Purchase Agreement and (3) the consummation
of the transactions contemplated thereby (A) constitutes or will constitute a
violation of the Organizational Documents of the Issuers, the General Partner or
any of the Delaware/Texas Guarantors, (B) constitutes or will constitute a
breach or violation of, or a default (or an event that, with notice or lapse of
time or both, would constitute such a default) under, any agreement or other
instrument listed on Schedule II hereto (the “Applicable Documents”), (C)
violates or will violate any of the Delaware General Corporation Law, the
Delaware LP Act, the Delaware LLC Act, the Texas Business Organizations Code or
federal law, or (D) results or will result in the creation or imposition of any
Lien (other than Liens arising under or in connection with the Revolving Credit
Agreement) upon any property or assets of any of the Partnership Entities under
the Applicable Documents, except in the case of clauses (B), (C) and (D) for any
such conflicts, violations, breaches, defaults or Liens that would not,
individually or in the aggregate, have a Material Adverse Effect or a material
adverse effect on the ability of any of the Partnership Entities to consummate
the transactions provided for in the Purchase Agreement; provided, however, that
we do not express an opinion in this paragraph 16 with respect to federal or
state securities or anti-fraud laws;

 

17. No consent, approval, authorization, order, registration, filing or
qualification (“Consent”) of or with any Delaware, Texas or federal court,
governmental agency or body having jurisdiction over any of any of the Issuers,
Delaware/Texas Guarantors or any of their properties or assets is required in
connection with (1) the issue and sale of the Notes and the Guarantees, (2) the
execution, delivery and performance by the Issuers and the Delaware/Texas
Guarantors of the Notes, the Guarantees, the Indenture and the Purchase
Agreement and (3) the consummation of the transactions contemplated hereby and
thereby, subject to the Enforceability Exceptions, except (A) for such Consents
as may be required under federal or state securities or Blue Sky laws in
connection with the purchase and distribution of the Notes by the Initial
Purchasers, (B) for such Consents that have been obtained or made, (C) for any
such Consents the absence or omission of which would not reasonably be expected
to materially impair the ability of any of the Issuers or Guarantors to
consummate the transactions provided for in the Purchase Agreement, and (D) as
described in the Pricing Disclosure Package and the Offering Memorandum;

 

18. None of the Issuers or Guarantors is now, or immediately following the sale
of the Notes to be sold by the Issuers pursuant to the Purchase Agreement and
application of the net proceeds from such sale as described in the Pricing
Disclosure Package and the Offering Memorandum under the caption “Use of
Proceeds” will be, required to register as an “investment company” under the
Investment Company Act;



--------------------------------------------------------------------------------

19. The statements contained in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Description of Notes,” insofar as they purport to
constitute a summary of the terms of the Indenture, the Notes and the
Guarantees, are accurate in all material respects;

 

20. The statements contained in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Description of Other Indebtedness,” insofar as
they purport to constitute summaries of the terms of contracts and other
documents, are accurate in all material respects; and

 

21. The statements contained in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Certain United States Federal Tax Considerations,”
insofar as they purport to constitute summaries of matters of United States
federal tax law and regulations or legal conclusions with respect thereto, are
accurate in all material respects.

In rendering the opinion expressed in paragraph 2 above as it relates to the
valid existence and good standing of the Delaware/Texas Partnership Entities
under the laws of the State of Delaware or the State of Texas, as applicable, we
have relied solely upon certificates from the Secretary of State of the State of
Delaware or the Secretary of State of the State of Texas, as applicable. In
rendering the opinion expressed in paragraph 2 above as it relates to the due
qualification to transact business and good standing as a foreign limited
partnership or foreign limited liability company, as the case may be, of the
General Partner, the Issuers and the Delaware/Texas Guarantors, in the
jurisdictions listed on Schedule I hereto, we have relied solely upon
certificates as of a recent date from public officials of such states.

In rendering the opinions expressed in paragraphs 4, 5 and 6 above as they
relate to the existence of any Lien for which a financing statement under the
Uniform Commercial Code is on file, we have relied solely upon our review of
reports, dated as of December [    ], 2016, prepared by CT Lien Solutions, a
Wolters Kluwer Company, purporting to describe all financing statements on file
as of [        ], 2016, in the office of the Secretary of State of the States of
Delaware and Texas, as applicable, naming HPIP, Magnolia, the General Partner or
the Partnership, as applicable, as debtors. The reports described in the
immediately preceding sentence do not include any information regarding
financing statements filed in the State of Delaware or in the State of Texas
after [        ], 2016 and, accordingly, we express no opinion related to any
mortgages, pledges or security interests that may be effected or filings filed
or recorded after such date.

In addition, we do not express any opinion with respect to (A) any permits or
title to own or operate any real or personal property, (B) state or local taxes
or tax statutes to which any of the limited partners of the Partnership or any
of the Partnership Entities may be subject or (C) any matters which require the
performance of a mathematical calculation or the making of a financial or
accounting determination.

We have reviewed the Pricing Disclosure Package and the Offering Memorandum and
have participated in conferences with officers and other representatives of the
Partnership Entities, with representatives of the Partnership’s independent
registered public accounting firm,



--------------------------------------------------------------------------------

with your representatives and your counsel, at which the contents of the Pricing
Disclosure Package, the Offering Memorandum and related matters were discussed.
The purpose of our professional engagement was not to establish or confirm
factual matters set forth in the Pricing Disclosure Package or the Offering
Memorandum, and we have not undertaken to verify independently any of the
factual matters in such documents. Moreover, many of the determinations required
to be made in the preparation of the Pricing Disclosure Package and the Offering
Memorandum involve matters of a non-legal nature. Accordingly, we are not
passing upon, and do not assume any responsibility for, the accuracy,
completeness or fairness of the statements contained or included in the Pricing
Disclosure Package and the Offering Memorandum (except to the extent stated in
paragraphs 19, 20 and 21 above). Subject to the foregoing and on the basis of
the information we gained in the course of performing the services referred to
above, we advise you that nothing came to our attention that caused us to
believe that:

(a)    the Pricing Disclosure Package, as of the Applicable Time, included an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or

(b)    the Offering Memorandum, as of its date or as of the date hereof,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

it being understood that in each case we have not been asked to, and do not
express any belief with respect to (1) the financial statements and schedules or
other financial, accounting or reserve information included or incorporated by
reference therein or omitted therefrom or (2) representations and warranties and
other statements of fact contained in the exhibits to the documents incorporated
by reference therein.

The opinions set forth above are limited in all respects to matters governed by
federal law, the laws of the State of New York, the Texas Limited Liability
Company Act, the Delaware LP Act, the Delaware General Corporation Law and the
Delaware LLC Act, in each case published and in effect on the date hereof, and
we express no opinion as to any other laws.

The Trustee may rely on our opinions in paragraphs 2, 7, 9, 10 and 11 above as
if this letter had been addressed to it. Otherwise, we are furnishing this
letter to the Initial Purchasers solely for their use in connection with the
transactions consummated on the date hereof pursuant to the Purchase Agreement,
and this letter may not be relied upon by any other person or for any other
purpose. This letter speaks as of the date hereof, and we disclaim any
obligation to update this letter.



--------------------------------------------------------------------------------

SCHEDULE I

 

Entity

  

Jurisdiction of Organization

  

Foreign Qualifications

American Midstream Partners, LP

   Delaware    Texas

American Midstream GP, LLC

   Delaware    Colorado

American Midstream Finance Corporation

   Delaware    —  

Texas/Delaware Guarantors

 

Entity

  

Jurisdiction of Organization

  

Foreign Qualifications

American Midstream, LLC

     

Colorado

Louisiana

Texas

American Midstream (Mississippi), LLC

   Delaware   

Alabama

Mississippi

American Midstream (SIGCO Intrastate), LLC

   Delaware   

Louisiana

Mississippi

American Midstream (Louisiana Intrastate), LLC

   Delaware    Louisiana

American Midstream Onshore Pipelines, LLC

   Delaware    Louisiana

American Midstream Marketing, LLC

   Delaware   

Louisiana

Texas

American Midstream Chatom, LLC

   Delaware    Alabama

American Midstream Chatom Unit 1, LLC

   Delaware    Alabama

American Midstream Chatom Unit 2, LLC

   Delaware    Alabama

American Midstream Delta House, LLC

   Delaware    —  

American Midstream Madison, LLC

   Delaware    —  

High Point Gas Gathering Holdings, LLC

   Delaware    —  

High Point Gas Transmission Holdings, LLC

   Delaware    —  

High Point Gas Transmission, LLC

   Delaware    Louisiana

American Midstream (Burns Point), LLC

   Delaware    Louisiana

American Midstream Blackwater, LLC

   Delaware    —  

Centana Gathering, LLC

   Delaware    Louisiana

Centana Oil Gathering, LLC

   Delaware    —  

American Midstream Republic, LLC

   Delaware    Texas

American Midstream Costar, LLC

   Delaware    Texas

American Midstream Bakken, LLC

   Delaware    North Dakota

American Midstream Permian, LLC

   Delaware    Texas

American Midstream Transtar Gas Processing, LLC

   Delaware    Texas

American Midstream East Texas Rail, LLC

   Delaware    Texas



--------------------------------------------------------------------------------

Entity

  

Jurisdiction of Organization

  

Foreign Qualifications

American Midstream Gas Solutions GP, LLC

   Delaware    Texas

American Midstream Gas Solutions LP, LLC

   Delaware    —  

American Midstream (Lavaca), LLC

   Delaware    Texas

American Midstream Piney Woods, LLC

   Delaware    Mississippi

American Midstream AMPAN, LLC

   Delaware    —  

D-Day Offshore Holdings, LLC

   Delaware    —  

American Midstream Terminaling, LLC

   Delaware    —  

Cayenne Pipeline, LLC

   Delaware   

Louisiana

Texas

American Midstream Emerald, LLC

   Delaware    —  

High Point Gas Gathering, L.L.C.

   Texas    Louisiana

American Midstream Offshore (Seacrest), LP

   Texas    Louisiana

American Midstream Gas Solutions, LP

   Delaware    Texas

Blackwater Investments, Inc.

   Delaware    —  

Blackwater Harvey, LLC

   Delaware    Louisiana



--------------------------------------------------------------------------------

SCHEDULE II

 

1. Amended and Restated Credit Agreement, dated as of September 5, 2014, by and
among American Midstream Partners, LP, American Midstream, LLC, Blackwater
Investments, Inc., Bank of America, N.A., Wells Fargo Bank, National
Association, BBVA Compass, Capital One National Association, Citicorp North
America, Inc., Comerica Bank, SunTrust Bank, Merrill, Lynch, Pierce, Fenner &
Smith Incorporated, Wells Fargo Securities, LLC and the lenders party thereto.

 

2. Second Amendment to Amended and Restated Credit Agreement and First Amendment
to Amended and Restated Guaranty and Collateral, dated April 25, 2016.

 

3. Limited Waiver and Third Amendment to Amended and Restated Credit Agreement
among American Midstream, LLC, Blackwater Investments, Inc., American Midstream
Partners, LP, Bank of America, N.A., the guarantors party thereto and the
lenders party thereto, dated September 30, 2016.

 

4. Fourth Amendment to Amended and Restated Credit Agreement and Amendment and
Restatement Agreement among American Midstream, LLC, Blackwater Investments,
Inc., American Midstream Partners, LP, Bank of America, N.A., the guarantors
party thereto and the lenders party thereto, dated November 18, 2016.

 

5. Agreement and Plan of Merger, dated as of October 23, 2016, by and among
American Midstream Partners, LP, American Midstream GP, LLC, JP Energy Partners
LP, JP Energy GP II LLC, Argo Merger Sub, LLC, and Argo Merger GP Sub, LLC.

 

6. Distribution Support and Expense Reimbursement Agreement, dated as of
October 23, 2016, by and among American Midstream Partners, LP, American
Midstream GP, LLC and Magnolia Infrastructure Holdings, LLC.

 

7. Note Purchase and Guaranty Agreement by and among American Midstream Midla
Financing, LLC, American Midstream (Midla), LLC, Mid Louisiana Gas Transmission
LLC and certain institutional investors dated September 30, 2016

 

8. Warrant issued by American Midstream Partners, LP, dated April 25, 2016